Exhibit 10.1

 

MACQUARIE CAPITAL (USA) INC.
MACQUARIE CAPITAL FUNDING LLC
125 West 55th Street
New York, New York 10019 NATIXIS, NEW YORK BRANCH
1251 Avenue of the Americas
New York, New York 10020

 

 

CONFIDENTIAL

August 12, 2019

 

Boxwood Merger Corp.

8801 Calera Dr.

Austin, TX 78735

Attn: Steven Kadenacy

 

 

Project Atlas
Commitment Letter

 

Ladies and Gentlemen:

 

Boxwood Merger Corp., a Delaware corporation (the “SPAC” or “you”), has advised
Macquarie Capital Funding LLC (“Macquarie Lender”), Macquarie Capital (USA) Inc.
(“Macquarie Capital”) and Natixis, New York Branch (“Natixis” and, together with
Macquarie Lender and Macquarie Capital, collectively, the “Commitment Parties”,
“us” or “we”) that you intend to acquire (the “Acquisition”), through Atlas TC
Buyer LLC, a newly formed Delaware limited liability company controlled by you
(“Acquisition Co.”), all of the outstanding equity interests of Atlas
Intermediate Holdings LLC, a Delaware limited liability company (the “Target”),
and to consummate the other transactions described in the Transaction Summary
attached hereto as Exhibit A (the “Transaction Summary”). Capitalized terms used
but not defined herein are used with the meanings assigned to them in the
Transaction Summary, the Summary of Principal Terms and Conditions attached
hereto as Exhibit B (the “First Lien Facilities Term Sheet”), the Summary of
Principal Terms and Conditions attached hereto as Exhibit C (the “Second Lien
Facilities Term Sheet” and, together with the First Lien Facilities Term Sheet,
the “Term Sheets”) or the Summary of Conditions Precedent attached hereto as
Exhibit D (such Exhibits A, B, C and D, together with this commitment letter,
this “Commitment Letter”).

 

1.Commitments

 

In connection with the Transactions, each of Macquarie Lender and Natixis (in
such capacity, each an “Initial Lender”) is pleased to advise you of its several
but not joint commitment to provide 60.0% and 40.0%, respectively, of the
aggregate principal amount of each of (a) a senior secured first lien term loan
facility (the “First Lien Term Facility”) in an amount not to exceed the sum of
(i) up to $290.0 million under the First Lien Term Facility and (ii) at the
Borrower’s option, any additional amounts under the First Lien Term Facility to
fund original issue discount and/or upfront fees on the First Lien Term Facility
in connection with the exercise of the “Flex Provisions” under the Fee Letter
(as defined below)), (b) a $40.0 million senior secured first lien revolving
credit facility (the “Revolving Facility” and, together with the First Lien Term
Facility, the “First Lien Facilities”) and (c) a senior secured second lien term
loan facility (the “Second Lien Contingency Term Facility” and, together with
the First Lien Facilities, the “Facilities”) in an amount not to exceed the sum
of (i) up to $70.0 million and (ii) at the Borrower’s option, any additional
amounts under the Second Lien Contingency Term Facility to fund original issue
discount and/or upfront fees on the Second Lien Contingency Term Facility in
connection with the exercise of the “Flex Provisions” under the Fee Letter, in
each case, upon the terms set forth in this Commitment Letter and the Term
Sheets, which commitment is conditioned solely on the conditions precedent set
forth in Exhibit D hereto (the “Initial Funding Conditions”).

 





 

 

2.Titles and Roles

 

It is agreed that, subject to the terms and conditions contained in this
Commitment Letter and the Fee Letter, you hereby appoint (i) each of Macquarie
Capital and Natixis to act as a joint lead arranger and bookrunner for the First
Lien Facilities (acting in such capacities, each a “First Lien Lead Arranger”
and, together with any other lead arranger and bookrunner for the First Lien
Facilities that may be appointed in accordance with the terms of this Section 2,
the “First Lien Lead Arrangers”), (ii) each of Macquarie Capital and Natixis to
act as a joint lead arranger and bookrunner for the Second Lien Contingency Term
Facility (acting in such capacities, each a “Second Lien Lead Arranger” and,
together with any other lead arranger and bookrunner for the Second Lien
Contingency Term Facility that may be appointed in accordance with the terms of
this Section 2, the “Second Lien Lead Arrangers” and, together with the First
Lien Lead Arrangers, collectively, the “Lead Arrangers”), (iii) Macquarie Lender
(or another entity designated by Macquarie Lender) to act as sole administrative
agent and collateral agent for the First Lien Facilities (acting in such
capacities, the “First Lien Administrative Agent”) and (iv) Macquarie Lender (or
another entity designated by Macquarie Lender) to act as sole administrative
agent and collateral agent for the Second Lien Contingency Term Facility (acting
in such capacities, the “Second Lien Administrative Agent” and, together with
the with First Lien Administrative Agent, the “Administrative Agents”).

 

Except as set forth in the provisos below of this paragraph, you agree that no
other agents, co-agents, arrangers or bookrunners will be appointed, no other
titles will be awarded and no compensation will be paid by you or any of your
affiliates (other than as expressly contemplated by this Commitment Letter and
the Fee Letter) in connection with the Facilities unless you and we shall so
agree in writing; provided, that you may, in consultation with the Lead
Arrangers, on or prior to the date which is 20 business days after the date of
your acceptance of this Commitment Letter, appoint additional agents, co-agents,
lead arrangers, bookrunners, managers or arrangers (any such agent, co-agent,
lead arranger, bookrunner, manager or arranger, an “Additional Initial Lender”)
for the Facilities, and award such Additional Initial Lenders titles (other than
administrative agent or collateral agent) in a manner and with economics set
forth in the immediately succeeding proviso (it being understood that, to the
extent you appoint any Additional Initial Lenders, then, upon the execution by
such Additional Initial Lender (or any relevant affiliate thereof) of customary
joinder documentation, notwithstanding anything in Section 3 to the contrary,
the commitments of the Initial Lenders in respect of the Facilities, in each
case pursuant to and in accordance with this proviso, will be permanently
reduced by the amount of the commitments of such Additional Initial Lender (or
its relevant affiliates) in respect of each of the Facilities, with such
reduction allocated to reduce the commitments of the Initial Lenders in respect
of the Facilities at such time on a pro rata basis according to the respective
amounts of their commitments, and, thereafter, each such Additional Initial
Lender (and any relevant affiliate thereof) shall constitute a “Commitment
Party” and “Lead Arranger” hereunder and under the Fee Letter and it or its
relevant affiliate providing such commitment shall constitute a “Commitment
Party” hereunder and under the Fee Letter); provided, further, that (i) each
Additional Initial Lender (or its relevant affiliates) shall provide commitments
ratably across each of the Facilities, (ii) the economics allocated to each
Additional Initial Lender (or its relevant affiliates) shall be commensurate
with the commitments committed by it and (iii) in no event shall the Commitment
Parties party to this Commitment Letter as of the date hereof be entitled to
less than 80% of the aggregate economics of each of the Facilities (exclusive of
the annual agency fees set forth in the Fee Letter).

 

It is further agreed that Macquarie Capital (together with its affiliates) will
have “left” placement on any marketing materials or other documentation used in
connection with any of the Facilities and Natixis will be placed on the right of
Macquarie Capital and each Lead Arranger will hold the roles and
responsibilities conventionally understood to be associated with such name
placements.

 



2

 

 

3.Syndication

 

We intend to commence our syndication efforts with respect to the Facilities
promptly following your execution and delivery of this Commitment Letter and,
until the earlier of a Successful Syndication (as defined in the Fee Letter) and
the 45th day after the Closing Date (such earlier date, the “Syndication End
Date”), you agree to assist (and use commercially reasonable efforts to cause
the Target to assist) the Commitment Parties in seeking to complete a
syndication that is reasonably satisfactory to the Commitment Parties and you.
Such assistance shall include, inter alia, (a) your using commercially
reasonable efforts to ensure that any syndication efforts benefit from your and
the Target’s existing lending and investment banking relationships, (b) your
facilitating direct contact between senior management, representatives and
non-legal advisors of you and Acquisition Co., on the one hand, and the
prospective Lenders, on the other hand (and your using commercially reasonable
efforts to arrange for contact between appropriate members of senior management
of the Target, on the one hand, and the proposed Lenders, on the other hand), in
all such cases upon reasonable notice and at reasonable times and locations to
be mutually agreed upon, (c) your and Acquisition Co.’s assistance (and using
your commercially reasonable efforts to cause the Target to assist) in the
preparation of a customary confidential information memorandum (the
“Confidential Information Memorandum”) and other customary marketing materials
to be used in connection with the syndication of the Facilities, (d) your and
Acquisition Co. hosting (and your using commercially reasonable efforts to have
the Target host) with the Commitment Parties of one general bank meeting with
prospective Lenders during regular business hours at a time and in a place to be
mutually agreed upon (and, if reasonably requested by the Lead Arrangers,
additional one-on-one investor meetings (which may, at the election of the Lead
Arrangers, be by telephone) with proposed Lenders at times and places to be
mutually agreed upon as part of the syndication process), (e) your using your
commercially reasonable efforts to procure a public corporate credit rating from
Standard & Poor’s Ratings Services (“S&P”) and a public corporate family rating
Moody’s Investors Service (“Moody’s”), in each case with respect to the Borrower
(but no specific rating in each case), and public ratings for the Facilities
from each of S&P and Moody’s (but no specific rating in each case) prior to the
launch of general syndication of the Facilities and (f) your causing (and, in
the case of the Target, using your commercially reasonable efforts to cause)
there to be no competing issues, offerings, placements or arrangements of debt
securities or commercial bank or other credit facilities by or on behalf of you,
Acquisition Co., the Target or any of your or its respective subsidiaries being
offered, placed or arranged (other than indebtedness of the Target permitted to
be incurred, issued or remain outstanding on or prior to the Closing Date
pursuant to the Acquisition Agreement (as in effect on the date hereof)) prior
to the Syndication End Date without the consent of the Commitment Parties, if
such issuance, offering, placement or arrangement, in the reasonable opinion of
the Lead Arrangers, would reasonably be expected to materially impair the
primary syndication of the Facilities (it being understood and agreed that
deferred purchase price obligations, ordinary course working capital facilities
and ordinary course capital lease, purchase money and equipment financings, in
each case, will not be deemed to materially impair the primary syndication of
the Facilities).

 

The Commitment Parties, in their capacity as such, will manage, in consultation
with you, all aspects of the syndication of the Facilities, including decisions
as to the selection of institutions reasonably acceptable to you (your consent
not to be unreasonably withheld, delayed or conditioned) to be approached and
when they will be approached, when their commitments will be accepted, which
institutions will participate, the allocation of the commitments among the
Lenders and the amount and distribution of fees among the Lenders; provided,
that we will not syndicate to (i) any person designated by you as a
“Disqualified Lender” by written notice delivered to us prior to the date of
this Commitment Letter, (ii) any person that is a competitor of Acquisition Co.,
the Target or each of Acquisition Co.’s or the Target’s respective subsidiaries,
which person has been designated as a “Disqualified Lender” by written notice to
us by you (or, if after the Closing Date, by the Borrower to the Administrative
Agent) from time to time (but not less than 3 business days prior to such date)
(any such person, a “Competitor”) and (iii) affiliates of persons described in
clause (i) or (ii) above (other than such affiliates that are bona fide debt
funds, fixed income investors, regulated bank entities or unregulated lending
entities generally engaged in making, purchasing, holding or otherwise investing
in commercial loans, debt securities or similar extensions of credit in the
ordinary course of business) that are either (a) identified in writing by you to
us (or, if after the Closing Date, by the Borrower to the Administrative Agent)
from time to time or (b) clearly identifiable as an affiliate of such persons
solely on the basis of such affiliate’s name (the persons described in preceding
clauses (i) through (iii), collectively, the “Disqualified Lenders”); provided
that, to the extent persons are identified as a Disqualified Lender in writing
by you or the Borrower to the Administrative Agent after the date hereof
pursuant to clause (ii) or (iii)(a) above, such designation shall become
effective three business days thereafter and the inclusion of such persons as
Disqualified Lenders shall not retroactively apply to disqualify any persons
that have previously acquired an assignment or participation in the Facilities;
provided further, that the term “Disqualified Lender” shall exclude any person
that you or the Borrower have designated as no longer being a “Disqualified
Lender” by written notice delivered to us from time to time.

 



3

 

 

Notwithstanding the Commitment Parties’ right to syndicate their commitments for
the Facilities and to receive commitments with respect thereto (other than as
set forth in Section 2 above with respect to Additional Initial Lenders), (a)
any assignments of the commitments hereunder by a Commitment Party in connection
with a syndication shall not relieve, release or novate the Commitment Parties’
obligations to you to provide any portion of its commitment hereunder or to fund
the loans on the Closing Date until after the initial funding of the Facilities
on the Closing Date, (b) no assignment or novation shall become effective (as
between you and such Commitment Party) with respect to all or any portion of any
Commitment Party’s commitments with respect of the Facilities until after the
initial funding of the Facilities on the Closing Date and (c) unless you
otherwise expressly agree in writing, each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Facilities, including all rights with respect to
consents, modifications, supplements, waivers and amendments, until the funding
of the Facilities on the Closing Date has occurred.

 

You hereby acknowledge that (a) the Lead Arrangers will make Information (as
defined below) and Projections (as defined below) available to the proposed
syndicate of the Lenders and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive any MNPI (as defined below))
(each such Lender, a “Public Sider” and each Lender that is not a Public Sider,
a “Private Sider”). At the request of the Commitment Parties, you agree to
assist us in the preparation of a version of the information package and
presentation (the “Public Information Package”) consisting exclusively of
information and documentation with respect to you and your affiliates, the
Target and the Acquisition that is (i) publicly available, (ii) is not material
with respect to you and your affiliates, the Target or any of your or their
respective securities for purposes of United States federal and state securities
laws or (iii) constitutes information that would be made publicly available if
the Target is, or was to become, a public reporting company in the United States
(as reasonably determined by you) (any information other than the foregoing,
collectively, “MNPI”). It is understood that in connection with your assistance
described above, customary authorization letters will be included in any
information package and presentation that authorize the distribution of such
information to prospective Lenders, contain a customary representation to the
Commitment Parties that the Public Information Package does not include any such
MNPI and exculpating us, our affiliates, you, your affiliates and the Target
with respect to any liability related to the use or misuse of the contents of
such Public Information Package or any marketing material by the recipients
thereof in connection with the Facilities and shall contain a customary “10b-5
representation” (consistent with Section 4 below). You acknowledge and agree
that the following documents may be distributed to both Private Siders and
Public Siders (unless you promptly notify us (including by email) prior to their
distribution that such materials should only be distributed to Private Siders
(provided you and your counsel have been given a reasonable period of time to
review such documents))): (a) drafts and final Credit Documents (as defined
below) (excluding fee letters); (b) administrative materials prepared by the
Commitment Parties for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda but excluding any Projections);
(c) term sheets and notification of changes in the terms and conditions of the
Facilities; and (d) the list of Disqualified Lenders. You agree, at our request,
to identify that portion of the Information that may be distributed to Public
Siders as “PUBLIC”. Subject to the second preceding sentence, all information
that is not specifically identified as “PUBLIC” (including the Projections)
shall be treated as being suitable only for posting to Private Siders.

 

 



4

 

For the avoidance of doubt, you will not be required to provide any information
to the extent that the provision thereof would reasonably be expected to violate
any law, rule or regulation, or court order or any obligation of confidentiality
binding on you, the Target or your or its respective affiliates or would
reasonably be expected to result in the loss of any attorney-client, attorney
work product or similar privilege (provided, that, if you do not provide
information in reliance on the exclusions in this sentence, you shall provide
notice to the Commitment Parties promptly upon obtaining knowledge that such
information is being withheld and you shall use your commercially reasonable
efforts to communicate, to the extent permitted, the applicable information in a
way that would not violate such restrictions and to eliminate such restrictions
or would not waive any such privilege).

 

It is understood that (without limiting the conditions set forth on Exhibit D
hereto) the Commitment Parties’ commitments hereunder are not conditioned upon
the syndication of, or receipt of commitments or participations in respect of,
the Facilities, or any compliance or non-compliance with any provision of this
Section 3 and none of the commencement nor successful completion of syndication
of the Facilities, the obtaining of any ratings or any non-compliance with any
provision of this Section 3 shall constitute a condition to the availability of
the Facilities on the Closing Date.

 

4.Information

 

You hereby represent and warrant that (a) all written factual information
concerning you and your subsidiaries and the Target and its subsidiaries (such
written information, other than (i) information of a general economic or
industry nature and (ii) the Projections, the “Information”), that has been or
will be made available by or on behalf of you or any of your representatives or
the Target to any Commitment Party, any Lender, any prospective Lender or any of
their affiliates in connection with the Transactions, when taken as a whole, is
or will be, when furnished, true and correct in all material respects and does
not or will not, when furnished, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto to the extent made prior to the date on which the Facilities are
allocated to the proposed Lenders in the primary syndication thereof) and (b)
the financial projections, budgets, estimates, forecasts and other
forward-looking information (the “Projections”) that have been or will be made
available to any Commitment Party by or on behalf of you or any of your
representatives in connection with the Transactions have been or will be
prepared in good faith based upon assumptions believed by you to be reasonable
both at the time prepared and furnished (it being recognized by the Commitment
Parties that such Projections are not to be viewed as facts and such Projections
are subject to significant uncertainties and contingencies, many of which are
beyond your control, that no assurances can be given that the Projections will
be realized and that actual results during the period or periods covered by such
Projections may differ significantly from the projected results and such
differences may be material). You agree that if, at any time prior to the later
of (x) the Syndication End Date and (y) the Closing Date, you become aware that
any of the representations in the immediately preceding sentence is incorrect,
then you will promptly supplement the Information and the Projections so that
such representations are correct under those circumstances (it being understood
that such supplementation to the extent made prior to the date on which the
Facilities are allocated to the proposed Lenders in the primary syndication
thereof shall cure any breach of such representations). You understand and agree
that in arranging and syndicating the Facilities, we may use and rely on the
Information and Projections without independent verification thereof and we do
not assume responsibility for the accuracy or completeness of the Information or
Projections.

 



5

 

 

5.Fees

 

As consideration for the commitments and the agreements of the Commitment
Parties hereunder, you agree to pay (or cause to be paid) the nonrefundable fees
described in the Fee Letter, dated the date hereof and delivered herewith, by
and among the parties hereto (the “Fee Letter”) on the terms and subject to the
conditions set forth therein.

6.Conditions

 

The commitments and the obligations of the Commitment Parties hereunder to fund
the Facilities on the Closing Date and the agreements of the Lead Arrangers to
perform the services hereunder are subject solely to the Initial Funding
Conditions (it being understood and agreed that there are no other conditions
(implied or otherwise) to the commitments hereunder to fund the Facilities on
the Closing Date and upon satisfaction (or waiver in writing by the Commitment
Parties) of the Initial Funding Conditions, and the Administrative Agents and
the Lenders will execute and deliver the Facilities Documentation to which it is
a party and the initial funding of the Facilities on the Closing Date shall
occur).

 

7.Indemnification and Expenses

 

You agree (a) to indemnify and hold harmless the Commitment Parties, their
respective affiliates and their respective controlling persons and the
respective officers, directors, employees, agents, advisors, partners and other
representatives and the successors and permitted assigns of each of the
foregoing (each, an “Indemnified Person”), from and against any and all losses,
claims, damages and liabilities of any kind or nature and reasonable and
documented or invoiced out-of-pocket fees and expenses (limited, in the case of
legal fees and expenses, to the reasonable and documented or invoiced
out-of-pocket fees, disbursements and other charges of one common counsel for
all Indemnified Persons and, solely in the case of an actual or potential
conflict of interest where the Indemnified Person(s) affected by such conflict
informs you of such conflict and thereafter, retains their own counsel, one
additional conflicts counsel to each group of similarly affected Indemnified
Persons taken as a whole and (in either case) one local counsel, one foreign
counsel and one regulatory counsel in each relevant jurisdiction (which may be a
single counsel for multiple jurisdictions) to all (and/or each group of
similarly affected) Indemnified Persons), joint or several, to which any such
Indemnified Person becomes subject to the extent arising out of any claim,
litigation, investigation or proceeding (including any inquiry or investigation)
(any of the foregoing, a “Proceeding”) relating to or resulting from or in
connection with this Commitment Letter, the Fee Letter, the Transactions, the
Facilities or any use of the proceeds thereof, regardless of whether any such
Indemnified Person is a party thereto, whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors or any other third
party, and to reimburse each such Indemnified Person promptly following written
demand for any reasonable and documented or invoiced out-of-pocket legal fees
and expenses of one firm of counsel for all such Indemnified Persons, taken as a
whole, and of a single local counsel, a single foreign counsel and a single
regulatory counsel in each relevant jurisdiction (which may be a single counsel
for multiple jurisdictions) for all such Indemnified Persons, taken as a whole,
and, solely in the case of an actual or potential conflict of interest where the
Indemnified Person(s) affected by such conflict informs you of such conflict and
thereafter, retains their own counsel, one additional firm of counsel and one
additional local counsel, one additional foreign counsel and one additional
regulatory counsel in each relevant jurisdiction to each group of similarly
affected Indemnified Persons and other reasonable and documented or invoiced
out-of-pocket fees and expenses to the extent incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related fees or expenses to the extent that they have
resulted from (i) the willful misconduct, bad faith or gross negligence of, or
material breach of this Commitment Letter, the Fee Letter or the Credit
Documents by, such Indemnified Person or any of such Indemnified Person’s
controlling persons, controlled affiliates or any of its or their respective
officers, directors, employees or partners, in each case, who are involved in
the Transactions (in each case, as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (ii) disputes solely
between and among Indemnified Persons to the extent such disputes do not arise
from any act or omission of you, Acquisition Co., the Target or any of your or
their affiliates (other than claims against an Indemnified Person acting in its
capacity as an agent or arranger or similar role under the Facilities) and (b)
whether or not the Closing Date occurs, to reimburse each Commitment Party, to
the extent invoiced at least two business days prior to the Closing Date, on the
Closing Date, and thereafter (or if the Closing Date does not occur) from time
to time, for all reasonable and documented or invoiced out-of-pocket expenses
(including, but not limited to, expenses of the Commitment Parties’ consultants’
fees, syndication expenses, due diligence expenses, travel expenses, value added
taxes (if applicable) and, in the case of legal fees and expenses, limited to
the reasonable fees, disbursements and other charges and expenses of external
counsel to the Commitment Parties (which shall be limited to a single external
counsel) and of a single local counsel, a single foreign counsel and a single
regulatory counsel to the Commitment Parties in each relevant jurisdiction
(which may be a single counsel for multiple jurisdictions) and of such other
counsel retained with your prior written consent (such consent not to be
unreasonably withheld or delayed)), in each case, incurred in connection with
the Transactions, the Facilities and the preparation, negotiation and
enforcement of this Commitment Letter, the Fee Letter, the Credit Documents and
any security arrangements in connection therewith. The foregoing provisions in
this paragraph shall be superseded in each case, to the extent addressed
thereby, by the applicable provisions contained in the Credit Documents with
respect to the Facilities upon execution thereof and thereafter shall have no
further force and effect.

 



6

 

 

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems, except to the
extent that such damages have resulted from the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any of such Indemnified Person’s
controlled affiliates or any of its or their respective officers, directors,
employees or partners, in each case, who are involved in the Transactions, in
each case, as determined by a court of competent jurisdiction in a final and
non-appealable decision and (ii) without in any way limiting your
indemnification obligations set forth above, none of us, you, your subsidiaries
and other affiliates, the Target or any Indemnified Person shall be liable for
any indirect, special, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) in connection
with this Commitment Letter, the Fee Letter, the Transactions (including the
Facilities and the use of proceeds thereunder) or with respect to any activities
related to the Facilities, including the preparation of this Commitment Letter,
the Fee Letter and the Credit Documents with respect to the Facilities.

 

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld, delayed
or conditioned), but if settled with your written consent or if there is a
judgment by a court of competent jurisdiction against an Indemnified Person in
any such Proceeding, you agree to indemnify and hold harmless each Indemnified
Person from and against any and all losses, claims, damages, liabilities and
expenses by reason of such settlement or judgment in accordance with the other
provisions of this Section 7.

 

You shall not, without the prior written consent of an Indemnified Person (which
consent shall not be unreasonably withheld, delayed or conditioned), effect any
settlement of any pending or threatened Proceeding against an Indemnified Person
in respect of which indemnity could have been sought hereunder by such
Indemnified Person unless such settlement (a) includes an unconditional release
of such Indemnified Person from all liability or claims that are the subject
matter of such Proceeding and (b) does not include any statement as to any
admission as to fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

 

If any Proceeding is instituted involving any Indemnified Person for which
indemnification is to be sought hereunder by such Indemnified Person, then such
Indemnified Person will promptly notify you upon its determination to seek
indemnification; provided, however, that the failure so to notify you will not
relieve you from any liability that you may have to such Indemnified Person
pursuant to this Section 7.

 



7

 

 

8.Sharing of Information, Absence of Fiduciary Relationship and Affiliate
Activities

 

You acknowledge that each Commitment Party (or its affiliates) is a full service
financial services and securities firm and each such person or entity may from
time to time effect transactions, for its own or its affiliates’ account or the
account of customers, and hold positions in loans, securities or options on
loans or securities of you, Acquisition Co., the Target, your or their
respective affiliates and of other companies that may be the subject of the
transactions contemplated by this Commitment Letter. You also acknowledge that
the Commitment Parties and their respective affiliates have no obligation to use
in connection with the transactions contemplated hereby, or to furnish to you,
confidential information obtained from other companies or other persons.

 

You acknowledge and agree that each Commitment Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein and otherwise.
You also acknowledge that each Commitment Party has no obligation to use in
connection with the Acquisition, the Facilities or the related transactions, or
to furnish to you or Acquisition Co., confidential information obtained from
other companies. Neither we nor any of our affiliates will use confidential
information obtained from or on behalf of you or Acquisition Co. by virtue of or
in connection with the Transactions contemplated by this Commitment Letter or
our or their other relationships with you or Acquisition Co. in connection with
the performance by us or them of services for other persons (other than your
affiliates), and neither we nor any of our affiliates will furnish any such
confidential information to other persons other than as otherwise permitted by
Section 9 hereof.

 

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and the Commitment Parties (or any of their affiliates)
is intended to be or has been created in respect of any of the transactions
contemplated by this Commitment Letter, irrespective of whether the Commitment
Parties (or any of their affiliates) have advised or are advising you on other
matters, (b) the Commitment Parties (and their affiliates), on the one hand, and
you, on the other hand, have an arm’s length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty on
the part of the Commitment Parties (or any of their affiliates), (c) you are
capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) you have been advised that the Commitment Parties (and their
affiliates) are engaged in a broad range of transactions that may involve
interests that differ from your interests and that the Commitment Parties have
no obligation to disclose such interests and transactions to you by virtue of
any fiduciary, advisory or agency relationship, (e) you have consulted your own
legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate and you are not relying on the Commitment Parties for such advice,
(f) each Commitment Party (and their affiliates) has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for you, any of your affiliates or any other
person or entity, and (g) none of the Commitment Parties (nor any of their
affiliates) has any obligation to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein or in any other express writing executed and delivered by such Commitment
Party (or any of their affiliates) and you. You and your affiliates hereby waive
any claims for breach or alleged breach of fiduciary duties against the
Commitment Parties (and their affiliates) in connection with this Commitment
Letter, the Fee Letter and/or the Facilities and the Transactions.

 



8

 

 

In addition, please note that Macquarie Capital has been retained you as a
financial advisor (in such capacity, the “Financial Advisor”) to you in
connection with the Acquisition. You agree not to assert any claim you might
allege based on any actual or potential conflicts of interest that might be
asserted to arise or result from, on the one hand, the engagement of the
Financial Advisor, and on the other hand, our and our affiliates’ relationships
with you as described and referred to herein. You acknowledge that MIHI LLC
and/or its affiliates hold common equity securities, warrants and/or units in
Boxwood Sponsor LLC. You hereby waive and release, to the fullest extent
permitted by law, any claims you may have with respect to any actual or
potential conflict of interest that might be asserted to arise or result from,
on the one hand, any such equity ownership, repayments thereof, arrangements,
roles, transactions, activities, investments or holdings, and, on the other
hand, our relationship with you as described and referred to herein or arising
from the failure of MIHI LLC or any of its affiliates to bring such roles,
transactions, activities, investments, holdings or repayments to your attention.

 

9.Confidentiality

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed by you, directly or indirectly, to any other person without
the Commitment Parties’ prior written consent, except (a)(x) to your affiliates
and to your and such affiliate’s respective officers, directors, employees,
attorneys, accountants, agents and advisors, in each case, on a confidential
basis, (y) to BCP (as defined below) and its senior officers, directors,
attorneys, accountants and advisors who are involved in the Transactions, on a
confidential basis and to Target Management (as defined below) who are involved
in the Transactions, on a confidential basis and (z) so long as the Fee Letter
has been redacted on a customary basis reasonably satisfactory to the Commitment
Parties, to the Target, the Seller and their respective officers, directors,
employees, attorneys, accountants, agents and advisors, in each case, on a
confidential basis, (b) in any legal, judicial or administrative proceeding or
as otherwise required by law or regulation or as requested by a governmental or
regulatory authority (in which case you agree, to the extent practical and not
prohibited by law, to inform us in advance thereof), (c) upon notice to the
Commitment Parties, the Term Sheets and the existence and contents thereof (but
not the Fee Letter or the contents thereof other than the existence thereof and
the aggregate fee amounts (but not specific fees) thereof as part of
projections, pro forma information and a generic disclosure of aggregate sources
and uses to the extent customary in marketing materials and other disclosures)
may be disclosed in any syndication or other marketing material in connection
with the Facilities or in connection with any public or regulatory filing
requirement, (d) the Term Sheets may be disclosed to potential Lenders or
participants in any of the financings contemplated hereby and to any rating
agency, (e) this Commitment Letter and the Fee Letter may be disclosed to any
Additional Initial Lender on a confidential basis and (f) to the extent
reasonably necessary or advisable in connection with the exercise of any remedy
or enforcement of any right under this Commitment Letter, the Fee Letter or any
Credit Document or any action or proceeding relating to this Commitment Letter,
the Fee Letter or any Credit Document. The provisions of this paragraph will
expire and be of no further force and effect on the second anniversary of the
date hereof.

 

Each Commitment Party shall use all confidential information provided to it from
or on behalf of you or your affiliates and representatives in connection with
the Transactions solely for the purposes of providing the commitments and
services hereunder and shall treat confidentially all such information and shall
not publish, disclose or otherwise divulge such information; provided, however,
upon the execution and delivery of the First Lien Credit Documents and the
Second Lien Credit Documents (collectively, the “Credit Documents”), the
provisions of the respective Credit Documents shall govern the confidentiality
matters described in this paragraph. Nothing herein, however, shall prevent the
Commitment Parties from disclosing any such information (i) with your consent or
as described in the last sentence of the first paragraph of Section 10 hereof,
(ii) to any Additional Initial Lender (or its relevant affiliates), (iii)
subject to the provisions set forth in “Syndication” and “Information” herein,
to any Lenders or participants or prospective Lenders or participants or
derivative counterparties or potential derivative counterparties, in each case,
who agree to be bound by the terms of this paragraph (or language substantially
similar to this paragraph), (iv) in any legal or judicial proceeding (or other
compulsory process) or otherwise as required by applicable law, rule or
regulation (in which case such person shall promptly notify you, in advance, to
the extent practicable and permitted by law), (v) upon the request or demand of
any governmental or regulatory authority (including any self-regulatory
authority) having jurisdiction over the Commitment Parties or their respective
affiliates, (vi) in connection with the proposed Transactions and on a
confidential basis to their respective affiliates and to the shareholders,
employees, directors, officers, legal counsel, independent auditors,
professionals, agents, representatives, advisors, and other experts or agents of
the Commitment Parties (collectively, “Representatives”) or their respective
affiliates (provided, that any such affiliates and Representatives are advised
of their obligation to treat such information as confidential, and such
Commitment Party shall be responsible for its controlled affiliates’ and
Representatives’ compliance with this paragraph), (vii) to the extent any such
information (w) was independently developed by such Commitment Party or its
affiliates, (x) becomes publicly available other than by reason of a breach of
the confidentiality obligations set forth in this paragraph, (y) becomes
available to the Commitment Parties or their affiliates on a non-confidential
basis from a source other than you or on your behalf and not in violation of any
confidentiality agreement or obligation owed to you of which such Commitment
Party has knowledge, or (z) was available to the Commitment Parties or their
affiliates, as applicable, on a non-confidential basis prior to its disclosure
to the Commitment Parties by you, (viii) in protecting and enforcing the
Commitment Parties’ rights with respect to this Commitment Letter, the Fee
Letter or the Credit Documents, (ix) to any rating agency on a customary basis
or (x) for purposes of establishing a “due diligence” defense. Subject to the
proviso of the first sentence of this paragraph, the provisions of this
paragraph will expire and be of no further force and effect on the second
anniversary of the date hereof.

 



9

 

 

10.Miscellaneous

 

This Commitment Letter shall not be assignable by you (other than to Acquisition
Co. substantially concurrently with the consummation of the Acquisition and
pursuant to documentation reasonably acceptable to us) without the prior written
consent of each Commitment Party (and any such purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto (and their permitted assignees) and the Indemnified Persons and
is not intended to and does not confer any benefits upon, or create any rights
in favor of, any person other than the parties hereto (and their permitted
assignees) and the Indemnified Persons to the extent expressly set forth herein.
It is further agreed that each Commitment Party only shall have liability to you
(and, if applicable, your permitted assignees as expressly provided above in
this Section 10) (as opposed to any other person), and that each Commitment
Party shall be liable solely in respect of its own commitment to the Facilities
on a several, and not joint, basis with any other Commitment Party or Lender.
Subject to Section 3 above, the Commitment Parties reserve the right to employ
the services of their affiliates in providing services contemplated hereby and
to allocate, in whole or in part, to their affiliates certain fees payable to
the Commitment Parties in such manner as the Commitment Parties and their
affiliates may agree in their sole discretion. This Commitment Letter may not be
amended or waived except by an instrument in writing signed by you and each
Commitment Party. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Commitment Letter by facsimile or other electronic transmission (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof. This Commitment Letter and the Fee Letter are the only
agreements that have been entered into among us and you with respect to the
Facilities and set forth the entire understanding of the parties with respect
thereto and supersede any prior written or oral agreements among the parties
hereto with respect to the Facilities. The Commitment Parties may, in
consultation with you, place and/or post customary descriptions of the
Transactions and/or roles contemplated hereunder in customary marketing, pitch
and other promotional materials, league tables, the LCD website and similar
websites and intranet sites, in each case, as they may choose, and circulate
similar promotional materials in the form of a “tombstone” or otherwise
describing the names of you or your subsidiaries (or any of them (and using any
associated logos)), and the amount, type and closing date of the financing
transactions contemplated hereby.

 

You hereby irrevocably and unconditionally submit to the exclusive jurisdiction
of any state or Federal court sitting in the Borough of Manhattan in the City of
New York (and any appellate court therefrom) over any suit, action or proceeding
arising out of or relating to the Transactions or the other transactions
contemplated by this Commitment Letter or the Fee Letter or the performance of
services hereunder or thereunder. You agree that service of any process,
summons, notice or document by registered mail addressed to you shall be
effective service of process for any suit, action or proceeding brought in any
such court. You hereby irrevocably and unconditionally waive any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
any inconvenient forum.

 

You and we hereby irrevocably agree to waive trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of the Transactions, this Commitment Letter or the Fee Letter
or the performance of services hereunder or thereunder.

 

THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; provided that (a) the
interpretation of the definition of Material Adverse Effect (as defined in the
Acquisition Agreement) and whether there shall have occurred a Material Adverse
Effect (as defined in the Acquisition Agreement), (b) whether the Acquisition
has been consummated in accordance with the terms and conditions of the
Acquisition Agreement and (c) whether the Acquisition Agreement Representations
made by the Seller and/or the Target with respect to the Target and its business
(including the ownership of the equity interests of the Target by the Seller) in
the Acquisition Agreement are accurate and whether as a result of any inaccuracy
thereof you, your permitted assigns or any of your or their respective
affiliates have the right to terminate your or their obligations under the
Acquisition Agreement or to decline to consummate the Acquisition as a result of
a breach of such Acquisition Agreement Representations, shall be determined in
accordance with the laws of the State of Delaware without regard to conflict of
laws principles that would result in the application of the laws of another
jurisdiction.

 

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”) and 31 C.F.R. §1010.230 (the
“Beneficial Ownership Regulation”), it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes names, addresses, tax identification numbers and other information that
will allow such Commitment Party to identify the Borrower and each Guarantor in
accordance with the PATRIOT Act and the Beneficial Ownership Regulation. This
notice is given in accordance with the requirements of the PATRIOT Act and the
Beneficial Ownership Regulation and is effective for the Commitment Parties and
each Lender.

 



10

 

 

The Fee Letter and the indemnification, compensation (if applicable),
reimbursement (if applicable; provided that such reimbursement obligations shall
not survive to the extent such reimbursement obligations are addressed by the
respective Credit Documents and, if so, shall be superseded by such Credit
Documents), syndication, sharing of information, absence of fiduciary
relationship and affiliate activities, confidentiality provisions, governing
law, venue, waiver of jury trial and jurisdiction provisions contained herein
and this Section 10 shall remain in full force and effect regardless of whether
the Credit Documents shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments hereunder or the Fee
Letter; provided that your obligations under this Commitment Letter, other than
those relating to (x) confidentiality, (y) the syndication of the Facilities (if
such Facilities have been funded) and the provisions and your obligations under
Section 4 hereof (if such Facilities have been funded); provided that such
provisions under this clause (y) shall terminate on the Syndication End Date and
(z) indemnification (which obligations shall not survive to the extent such
obligations are addressed by such Credit Documents and, if so, shall be
superseded by such Credit Documents) shall automatically terminate and be of no
further force and effect (and, if applicable, be superseded by the respective
Credit Documents) on the Closing Date and you shall be automatically be released
from all liability in connection therewith at such time.

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

 

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) of the parties hereto with respect
to the subject matter contained herein, including an agreement to negotiate in
good faith the Credit Documents by the parties hereto in a manner consistent
with this Commitment Letter (but our commitments hereunder are subject to the
satisfaction (or waiver in writing by the Commitment Parties) of the Initial
Funding Conditions) and (ii) the Fee Letter is a binding and enforceable
agreement (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization and other similar laws relating to or affecting
creditors’ rights generally and general principles of equity (whether considered
in a proceeding in equity or law)) of the parties thereto with respect to the
subject matter contained therein; provided that nothing contained in this
Commitment Letter obligates you or any of your affiliates to consummate any
portion of the Transactions.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts of this Commitment Letter and the Fee
Letter not later than 5:00 p.m., New York City time, on August 19, 2019. This
offer will automatically expire at such time if we have not received such
executed counterparts in accordance with the preceding sentence. If the Closing
Date and the initial funding of the Facilities does not occur on or before the
Expiration Date (as defined below), then this Commitment Letter and the
commitments of the Commitment Parties hereunder shall automatically terminate
unless we shall, in our sole discretion, agree to an extension; provided, that
the termination of the Commitment pursuant to this sentence shall not prejudice
your or our rights and remedies in respect of any breach of the Commitment
Letter or the Fee Letter. “Expiration Date” means the earliest to occur of (i)
5:00 p.m., New York City time, on February 19, 2020 unless the Closing Date and
the initial funding of the Facilities shall have occurred on or prior to such
date, (ii) the closing of the Acquisition without the use of the Facilities, and
(iii) the termination of the Acquisition Agreement prior to closing of the
Acquisition in accordance with its terms (including any public announcement by
you or any of your affiliates party to the Acquisition Agreement of any such
termination). You shall have the right to terminate this Commitment Letter and
the commitments of the Commitment Parties hereunder in whole (but not in part)
at any time upon written notice from you to the Commitment Parties, subject to
your surviving obligations as expressly set forth above in this Section 10.

 

[Signature Page to Follow]

 

11

 

 

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

 Very truly yours,     MACQUARIE CAPITAL FUNDING LLC     By:/s/ Michael Barrish
Name: Michael Barrish
Title:   Authorized Signatory

 

 By:/s/ Jeff Abt Name: Jeff Abt
Title:   Authorized Signatory

 



 MACQUARIE CAPITAL (USA) INC.     By:/s/ Michael Barrish Name: Michael Barrish
Title:   Authorized Signatory

 

 By:/s/ Jeff Abt Name: Jeff Abt
Title:  Authorized Signatory

  

 NATIXIS, NEW YORK BRANCH     By:/s/ Christopher Dorsett Name: Christopher
Dorsett
Title:   Managing Director

 

 By:/s/ Robin Gruner Name: Robin Gruner
Title:   Vice President

 



Commitment Letter – Project Atlas

 



 

 

Accepted and agreed to as of the date
first written above:

 

BOXWOOD MERGER CORP.         By: /s/ Stephen M. Kadenacy     Name: Stephen M.
Kadenacy     Title:  Chief Executive Officer  

 



 

 

 

Exhibit A

 

TRANSACTION SUMMARY

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is attached and in
Exhibits B, C and D thereto.

 

Atlas TC Buyer LLC, a newly formed limited liability company organized under the
laws of the state of Delaware (“Acquisition Co.” or the “Borrower”), formed at
the direction of, and controlled by, Boxwood Merger Corp., a Delaware
corporation (the “SPAC”), intends to (i) acquire (the “Acquisition”) all of the
outstanding equity interests of Atlas Intermediate Holdings LLC, a Delaware
limited liability company (the “Target”), pursuant to a Unit Purchase Agreement,
dated as of August 12, 2019, among the SPAC, Acquisition Co., the Target and
Atlas Technical Consultants Holdings, LP, a Delaware limited partnership (the
“Seller”) (together with all exhibits, schedules and disclosure letters thereto,
the “Acquisition Agreement”) (the “Merger”) and (ii) immediately after the
consummation of the Acquisition, merge with and into the Target, with the Target
being the surviving entity.

 

The SPAC was formed for the purpose of effecting a merger, share exchange, asset
acquisition, share purchase, reorganization or other similar business
combination with one or more operating businesses (a “Business Combination”),
and in connection therewith, the SPAC now seeks to consummate the Acquisition.
The SPAC is required, by the terms of its documents of incorporation, after
signing the Acquisition Agreement (which constitutes the definitive agreement
for the Business Combination) to seek shareholder approval (the “Proxy Process")
of the Business Combination at a meeting called for such purpose and thereafter,
shareholders of the SPAC may seek to redeem their Class A common stock in the
SPAC, regardless of whether they vote for or against the Business Combination,
for cash equal to their pro rata share of the aggregate amount then on deposit
in the SPAC’s trust account (the “Trust Account") calculated as of two business
days prior to the consummation of the Business Combination, including interest
but less income taxes payable.

 

In connection with the foregoing, it is intended that (subject to adjustment as
provided under the SPAC Equity Adjustment Mechanism (as defined below)):

 

(a) prior to, or concurrently with, the execution and delivery by the SPAC of
the Commitment Letter, the SPAC has obtained commitments from (i) the founding
shareholders of the SPAC and certain co-investors thereof in the SPAC to not
have their equity interests in the SPAC (such equity interests, the “Founder
Share Value") redeemed as part of the Acquisition and to vote their shares in
favor of the Acquisition, (ii) Bernhard Capital Partners Management LP (“BCP”)
to rollover a portion of their equity in the Target into common equity of
Holdings (the “BCP Equity Rollover”) and (iii) current management equity holders
of the Target (“Target Management”), to rollover a portion of their equity in
the Target into common equity of Holdings (the “Target Management Equity
Rollover”), with the BCP Equity Rollover and Management Rollover to be an
aggregate amount of up to $197.0 million;

 

(b) the SPAC will directly or indirectly make cash equity contributions from any
funds remaining in the Trust Account (other than funds that are necessary to
effect the Buyer Stock Redemption) and common equity contributions to the SPAC
from investors (which may take the form of common equity or preferred equity to
the extent that the terms of such preferred equity are reasonably acceptable to
the Commitment Parties) to Holdings (which in turn will contribute such amounts
as common equity to Acquisition Co.) in an aggregate amount of at least $100.0
million (the “SPAC Equity Contribution”), which SPAC Equity Contribution (which,
for the avoidance of doubt, does not include any amounts held in the Trust
Account to be used to effect the Buyer Stock Redemption (as defined in the
Acquisition Agreement)), when combined with the Founder Share Value, the BCP
Equity Rollover and the Target Management Equity Rollover, will on a pro forma
basis constitute an aggregate amount equal to at least 45.0% of the sum of (A)
the aggregate gross proceeds of the First Lien Term Facility and the Second Lien
Contingency Term Facility borrowed on the Closing Date plus (B) the SPAC Equity
Contribution actually contributed to Holdings (and then to Acquisition Co.) plus
(C) the Founder Share Value plus (D) the BCP Equity Rollover plus (E) the Target
Management Equity Rollover (such equity amount, the “Minimum Equity Amount”) (it
being understood that, for the avoidance of doubt, (i) the SPAC Equity
Contribution is in addition to the Founder Share Value, the BCP Equity Rollover
and the Target Management Equity Rollover and (ii) the SPAC Equity Contribution
will be made with proceeds initially received by the SPAC from its initial
public equity offering as well as any additional cash equity raised by the SPAC
after the date hereof to fund the Acquisition and the Refinancing and to pay the
Transaction Costs (as defined below));

 



A-1

 

 

(c) the Borrower will obtain the First Lien Term Facility, the Revolving
Facility and the Second Lien Contingency Term Facility, in each case as further
described in Exhibits B and C to the Commitment Letter; and

 

(d) the proceeds of the Facilities incurred on the Closing Date, together with
the proceeds from the SPAC Equity Contribution, will be applied (i) to repay and
refinance the existing indebtedness for borrowed money of the Target and its
subsidiaries other than (I) certain indebtedness that the Commitment Parties and
the Borrower reasonably agree may remain outstanding after the Closing Date and
(II) ordinary course capital leases, purchase money indebtedness and deferred
purchase price obligations (the “Refinancing”), (ii) to pay the cash
consideration for the Acquisition, (iii) to pay certain fees and expenses
incurred in connection with the Transactions (such fees and expenses, the
“Transaction Costs”), and (iv) to provide for the working capital and general
corporate purposes of the Borrower and its Restricted Subsidiaries.

 

For the purposes hereof and of the Term Sheets, the “SPAC Equity Adjustment
Mechanism” shall mean:

 

(a) to the extent that the SPAC Equity Contribution is greater than $100.0
million but equal to or less than $160.0 million, the amount of the Commitment
Parties’ aggregate commitments in respect of the First Lien Term Facility and/or
the Second Lien Contingency Term Facility shall be reduced by the difference
between (x) the amount of the SPAC Equity Contribution (up to a maximum amount
of $160.0 million) minus (y) $100.0 million, and with such reduction to be
allocated between the First Lien Term Facility and the Second Lien Contingency
Term Facility in a manner determined by the Commitment Parties in their sole
discretion;

 

(b) to the extent that the SPAC Equity Contribution is greater than $160.0
million, (i) the amount of the BCP Equity Rollover shall be reduced (and the
cash portion of the Acquisition consideration shall be increased) by an amount
equal to 20% of the difference between (x) the amount of the SPAC Equity
Contribution minus (y) $160.0 million and (ii) the Commitment Parties’ aggregate
commitments in respect of the First Lien Term Facility and/or the Second Lien
Contingency Term Facility shall be reduced by an amount equal to 80% of the
difference between (x) the amount of the SPAC Equity Contribution minus (y)
$160.0 million, and with such reduction to be allocated between the First Lien
Term Facility and the Second Lien Contingency Term Facility in a manner
determined by the Commitment Parties in their sole discretion until such time as
the aggregate commitments in respect of the First Lien Term Facility and the
Second Lien Contingency Term Facility is reduced to $270 million;

 

(c) to the extent the aggregate commitments in respect of the First Lien Term
Facility and the Second Lien Contingency Term Facility has been reduced to $270
million, the BCP Equity Rollover shall be reduced until the amount of BCP Equity
Rollover received by the Sellers is equal to $120 million; and

 

(d) to the extent the BCP Equity Rollover has been reduced to $120 million, the
aggregate commitments in respect of the First Lien Term Facility and/or the
Second Lien Contingency Term Facility may be reduced further.

 

The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letter,
“Closing Date” shall mean the date of the satisfaction or waiver in writing by
the Commitment Parties of the conditions set forth in Exhibit D to the
Commitment Letter, the Acquisition is consummated and the initial funding of the
relevant Facilities occurs.

 

 

A-2

 

 

Exhibit B

 

PROJECT Atlas

$290.0 million First Lien Term Facility

$40.0 million Revolving Facility

 

Summary of Principal Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the First
Lien Facilities (as defined below). Capitalized terms used but not defined in
this Exhibit B shall have the meanings set forth in the commitment letter
(including the exhibits thereto) to which this Exhibit B is attached (the
“Commitment Letter”).

 

Borrower: Initially, Acquisition Co., and from and after the Merger, the Target,
as the survivor thereof (the “Borrower”).     Guarantors: Atlas TC Holdings LLC,
a limited liability company organized under the laws of the state of Delaware
and the direct parent of the Borrower (“Holdings”) and each of its direct and
indirect, existing and subsequently acquired or organized wholly owned domestic
subsidiaries (other than the Borrower) (collectively, the “Guarantors” and,
together with the Borrower, the “Credit Parties”) will jointly and severally
guarantee (the “Guarantee”) all obligations under the First Lien Facilities,
under any interest rate protection or other hedging arrangements entered into
with the First Lien Administrative Agent (as defined below), any First Lien Lead
Arranger (as defined below), an entity that is a First Lien Lender (as defined
below) at the time of such transaction or becomes a First Lien Lender following
such transaction, or any affiliate of any of the foregoing (collectively,
“Hedging Arrangements”) and under certain cash management arrangements of the
Borrower or any Guarantor owed to the First Lien Administrative Agent, any First
Lien Lead Arranger, any First Lien Lender or any affiliate of the foregoing
(collectively, “Cash Management Arrangements”); provided that, subsidiary
Guarantors will not include (a) any subsidiary that is an immaterial subsidiary
(with individual and aggregate thresholds to be mutually agreed) (each
individually, an “Immaterial Subsidiary”), (b) (i) a subsidiary that is acquired
after the Closing Date that is prohibited by applicable law or by any
contractual obligation existing at the time of such acquisition thereof (so long
as not created in anticipation thereof) from guaranteeing the First Lien
Facilities, or which would require governmental (including regulatory) consent,
approval, license or authorization to provide a Guarantee and such consent,
approval, license or authorization has not been received or (ii) a subsidiary
prohibited by applicable law or restricted from guaranteeing the First Lien
Facilities by contractual obligations to the extent such contractual obligation
existed on the Closing Date (so long as such contractual obligation was not
created in contemplation of the Transactions), (c) certain customary special
purpose entities, (d) a not-for-profit subsidiary, (e) a captive insurance
company, (f) an Unrestricted Subsidiary (as defined below), (g) a subsidiary
with respect to which, in the reasonable judgment of the Borrower and the First
Lien Administrative Agent, the burden or cost of providing a Guarantee will be
excessive in view of the benefits to be obtained by the First Lien Lenders
therefrom, (h)(i) any non-U.S. subsidiary of the Borrower which is a “controlled
foreign corporation” (within the meaning of Section 957 of the Internal Revenue
Code of 1986, as amended, a “CFC”), (ii) any direct or indirect U.S. subsidiary
of a non-U.S. subsidiary of the Borrower that is a CFC and (iii) any U.S.
subsidiary of the Borrower if substantially all of its assets consist of the
equity (including, for this purpose, any debt or other instrument treated as
equity for U.S. federal income tax purposes) of one or more CFCs (a “CFC
Holdco”) and (iv) any subsidiary to the extent that the provision of such
Guarantee by such subsidiary would result in material adverse tax consequences
to the Borrower or one of its Restricted Subsidiaries (as defined below) (as
reasonably determined by the Borrower in consultation with the First Lien
Administrative Agent). In addition, the First Lien Credit Documents (as
hereinafter defined) will include customary exclusions for subsidiary Guarantors
that are not “eligible contract participants” (as defined in the Commodity
Exchange Act (7 U.S.C. section 1 et seq.), as amended from time to time, and any
successor statute) from guaranteeing obligations of any Credit Party that relate
to the Hedging Arrangements.

 



B-1

 

 

Subject to limitations on investments set forth in the First Lien Credit
Documents, the Borrower will be permitted to designate any existing or
subsequently acquired or organized subsidiary of the Borrower as an
“unrestricted subsidiary” (any subsidiary so designated, an “Unrestricted
Subsidiary”); provided that (i) no default or event of default shall have
occurred and be continuing or would result upon any such designation and (ii)
Holdings shall be in pro forma compliance with a Consolidated Total Net Leverage
Ratio (as hereinafter defined) to be mutually agreed. No subsidiary that is a
restricted subsidiary under the Second Lien Credit Documents (as defined in
Exhibit C to the Commitment Letter), First Lien Refinancing Facilities, First
Lien Refinancing Notes, Second Lien Refinancing Notes or indebtedness under the
Ratio Debt Basket (as hereinafter defined) may be designated as an Unrestricted
Subsidiary under the First Lien Credit Documents, unless such subsidiary also is
simultaneously designated as such under the Second Lien Credit Documents and
such other debt described above in this sentence. Notwithstanding anything to
the contrary herein, Unrestricted Subsidiaries (and the sale of assets thereof)
will not be subject to the mandatory prepayment, representation and warranty,
affirmative or negative covenant or event of default provisions of the First
Lien Credit Documents and the cash held by, and results of operations,
indebtedness and interest expense of, Unrestricted Subsidiaries will not be
taken into account for purposes of determining any financial ratio or covenant
contained in the First Lien Credit Documents. “Restricted Subsidiary” shall mean
any existing or future direct or indirect subsidiary of the Borrower other than
any Unrestricted Subsidiary.  

 

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an investment by the Borrower or its applicable Restricted Subsidiary
at the date of designation in an amount equal to the portion of the fair market
value (as reasonably determined by the Borrower) of the assets of such
Restricted Subsidiary attributable to the Borrower’s or its applicable
Restricted Subsidiary’s equity interest therein as reasonably estimated by the
Borrower (and such designation shall only be permitted to the extent such
investment is otherwise permitted under the First Lien Credit Documents). The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary may only
be made if no default or event of default exists or would result therefrom, and
shall constitute the incurrence or making, as applicable, at the time of
designation of any then-existing investment, indebtedness or lien of such
Restricted Subsidiary, as applicable; provided that upon a designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed
to continue to have an investment in the resulting Restricted Subsidiary in an
amount (if positive) equal to (a) the Borrower’s investment in such Restricted
Subsidiary at the time of such designation, less (b) the portion of the fair
market value (as reasonably determined by the Borrower) of the assets of such
Restricted Subsidiary attributable to the Borrower’s equity therein at the time
of such designation. Notwithstanding the foregoing, (i) no Unrestricted
Subsidiary may hold any liens or equity interests of or in, or debt of,
Holdings, the Borrower or any Restricted Subsidiary (or any of their respective
assets), (ii) no material intellectual property may be transferred to, or owned
by, any Unrestricted Subsidiary, and (iii) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if, at the time of such designation and
after giving effect thereto, the aggregate assets or revenues of all
Unrestricted Subsidiaries would exceed a percentage to be mutually agreed of the
total consolidated assets or revenues of Holdings (including, for this purpose,
all Unrestricted Subsidiaries).  

 

Notwithstanding the foregoing, each Guarantor (as defined in Exhibit C to the
Commitment Letter) under the Second Lien Contingency Term Facility shall be a
Guarantor of the First Lien Facilities.

 

First Lien Lead Arrangers: Each of Macquarie Capital (USA) Inc. (“Macquarie
Capital”) and Natixis, New York Branch (“Natixis”) will act as a joint lead
arranger and bookrunner under the First Lien Facilities; and additional joint
lead arrangers and bookrunners in respect of the First Lien Facilities may be
appointed as, and to the extent, set forth in the Commitment Letter
(collectively, the “First Lien Lead Arrangers”).     First Lien Administrative
Agent and First Lien Collateral Agent: Macquarie Capital Funding LLC (“Macquarie
Lender”) (or its designee) will act as administrative agent (the “First Lien
Administrative Agent”) and collateral agent (the “First Lien Collateral Agent”)
under the First Lien Facilities.     First Lien Lenders: Such banks, financial
institutions and other lenders (including Macquarie Lender and Natixis, the
“First Lien Lenders”) selected by the Lead Arrangers in consultation with (and
reasonably acceptable to) the Borrower (but excluding any Disqualified Lenders).

 



B-2

 

 

First Lien Facilities:

A senior secured first lien term loan facility (a) in an aggregate principal
amount equal to (i) up to $290.0 million (plus, at the Borrower’s option, any
additional amounts under the First Lien Term Facility to fund original issue
discount and/or upfront fees on the First Lien Term Facility in connection with
the exercise of the “Flex Provisions” under the Fee Letter (the “Additional
First Lien Term Loan Flex Amount”)) (the “First Lien Term Facility” and the
loans under the First Lien Term Facility, the “First Lien Term Loans”);
provided, that the aggregate principal amount of the First Lien Term Facility
shall be reduced pursuant to the SPAC Equity Adjustment Mechanism. The First
Lien Term Loans will be made available to the Borrower in U.S. Dollars.

 

A senior secured first lien revolving credit facility in an amount equal to
$40.0 million (the “Revolving Facility”; the commitments thereunder, the
“Revolving Commitments” and the loans thereunder, together with (unless the
context otherwise requires) the Swingline Loans referred to below, the
“Revolving Loans”; the lenders with Revolving Commitments, the “Revolving
Lenders”; and the Revolving Facility, together with the First Lien Term
Facility, any Incremental First Lien Facility and any Refinancing First Lien
Facility, the “First Lien Facilities” and, each individually, a “First Lien
Facility”, and together with the Second Lien Contingency Term Facility, the
“Facilities” and each a “Facility”). Revolving Loans will be made available to
the Borrower in U.S. Dollars.

 

First Lien Incremental Facilities: The Borrower will have the right from time to
time, on one or more occasions, to (a) add one or more incremental term loan
facilities to the First Lien Term Facility or increase commitments under the
First Lien Term Facility or any then outstanding incremental term loan facility
(each, an “Incremental First Lien Term Facility”; the loans thereunder, the
“Incremental First Lien Term Loans”) and/or (b) increase commitments under the
Revolving Facility (each, an “Incremental Revolving Facility” and, together with
any Incremental First Lien Term Facility, the “Incremental First Lien
Facilities”) in minimum amounts to be set forth in the First Lien Credit
Documents and in an aggregate principal amount not to exceed the sum of (A) the
greater of (1) $62.0 million and (2) 100% of Adjusted EBITDA (as defined below)
for the last four fiscal quarters of Holdings for which financial statements
have been delivered to (or were required to have been delivered to) the First
Lien Administrative Agent (less amounts utilized under the “free and clear
basket” under clause (i) (A) in the section entitled “Second Lien Incremental
Facilities” in Exhibit C to the Commitment Letter) (the “Shared Fixed
Incremental Amount”) plus (B) an unlimited (the “Incremental First Lien
Incurrence-Based Amount”) amount such that, giving pro forma effect to the
incurrence of such amount pursuant to this clause (B) only (including the use of
proceeds thereof) but, for the avoidance of doubt, without giving pro forma
effect to any amounts incurred simultaneously under clause (A) above or clause
(C) below, (x) the Consolidated First Lien Net Leverage Ratio (as hereinafter
defined) shall be no greater than the Closing Date First Lien Net Leverage Ratio
(as hereinafter defined) after giving effect to the Transactions or (y) if
incurred in connection with a permitted acquisition or other similar permitted
investment, the Consolidated First Lien Net Leverage Ratio immediately prior to
giving effect to such incurrence of indebtedness and any transactions occurring
in connection therewith, plus (C) any voluntary prepayments of the First Lien
Term Facility and voluntary prepayments of the Revolving Facility (to the extent
accompanied by permanent commitment reductions thereto) prior to such time other
than any such voluntary prepayments (and commitment reductions) (x) in respect
of Incremental First Lien Facilities incurred in reliance on clause (B) above or
(y) to the extent financed with the proceeds of long term debt or any Cure
Amount (as hereinafter defined); provided that, in the case of an Incremental
First Lien Term Facility incurred to finance a Limited Condition Acquisition (as
defined below), compliance with the foregoing leverage ratio may be determined,
at the option of the Borrower, as of the time of entry into the applicable
definitive acquisition agreement (as opposed to at the time of incurrence of
such indebtedness) and shall be calculated on a pro forma basis as of the most
recent fiscal quarter end for which financial statements have been delivered (or
were required to have been delivered) to the First Lien Administrative Agent on
or prior to the signing of the applicable definitive acquisition agreement)
(treating all Incremental Revolving Facilities as fully drawn, and with proceeds
from any such Incremental First Lien Facility not being netted from indebtedness
for such calculation); provided further:

 

 (i)the Incremental First Lien Facilities will rank pari passu in right of
payment and pari passu with respect to security with the other First Lien
Facilities;

 



B-3

 

 

 (ii)except with respect to an aggregate amount of Incremental First Lien Term
Loans not greater than the Shared Fixed Incremental Amount (the “Maturity
Exception Amount”), no Incremental First Lien Term Facility will have a final
maturity earlier than the maturity date of the then-existing First Lien Term
Facility, and the weighted average life to maturity of each Incremental First
Lien Term Facility shall be no shorter than the then remaining weighted average
life to maturity of the then-existing First Lien Term Facility;

 

 (iii)such Incremental First Lien Facility shall not be (x) secured by any lien
on any asset of the Borrower, any Guarantor or any of their respective
subsidiaries that does not also secure the then outstanding First Lien
Facilities or (y) guaranteed by any person other than Guarantors under the First
Lien Facilities;

 

 (iv)the terms and provisions (other than upfront fees) of the Incremental
Revolving Facility shall be identical to the Revolving Facility and each
Incremental Revolving Facility shall be added to, and constitute a part of, the
Revolving Facility;

 

 (v)(a) if the proceeds of such Incremental First Lien Term Facility shall be
applied to consummate a permitted acquisition or a similar permitted investment,
in each case, for which the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing (a “Limited Condition
Acquisition”), (1) the representations and warranties set forth in the First
Lien Credit Documents shall be true and correct in all material respects (or, if
qualified by materiality, in all respects), provided that the accuracy of such
representations and warranties may be subject to customary “SunGard” or “certain
funds” conditionality to the extent agreed by the First Lien Lenders providing
such loans, (2) no default or event of default shall exist at the time of the
incurrence of such loans and immediately after giving effect thereto; provided
that the Lenders providing such loans may instead require only that no default
or event of default shall exist at the time that the definitive transaction
agreement for such Limited Condition Acquisition is entered into and (3) on the
date of incurrence thereof both immediately before and immediately after giving
effect thereto, no payment or bankruptcy event of default shall have occurred
and be continuing or would result therefrom, and (b) in any other case, (x) no
default or event of default shall exist on the date of incurrence thereof
immediately before or immediately after giving effect thereto and (y) the
representations and warranties set forth in the First Lien Credit Documents
shall be true and correct in all material respects (or, if qualified by
materiality, in all respects);

 

 (vi)except with respect to (A) an aggregate amount of Incremental First Lien
Term Loans not greater than the Shared Fixed Incremental Amount , (B) any amount
of the Incremental First Lien Term Facilities used to finance a permitted
acquisition or other similar permitted investment and (C) any amount of any
Incremental First Lien Term Facility that matures more than one year after the
First Lien Term Facility (collectively, the “MFN Exception Amount”), if the
Weighted Average Yield (as defined below) relating to any Incremental First Lien
Term Facility incurred on or prior to the date that is twelve months after the
Closing Date exceeds the Weighted Average Yield relating to the First Lien Term
Loans by more than 0.75%, the Weighted Average Yield relating to the First Lien
Term Loans shall be adjusted to be equal to the Weighted Average Yield relating
to such series of Incremental First Lien Term Facility minus 0.75% (the “First
Lien MFN Provision”);

 

B-4

 

  

 (vii)Incremental First Lien Term Loans shall share ratably in all voluntary and
mandatory prepayments of First Lien Term Loans unless the lenders of such
Incremental First Lien Term Loans elect to receive a lesser share of any such
prepayment; and

 

 (ix)except as otherwise required in preceding clauses (i) through (vii), all
other terms of such Incremental First Lien Facility, if not consistent with the
terms of the existing First Lien Term Facility or Revolving Facility, as
applicable, will be as agreed between the Borrower and the lenders providing
such Incremental First Lien Facility and shall be reasonably acceptable to the
First Lien Administrative Agent; provided, the terms of any Incremental First
Lien Term Facility (other than with respect to pricing, margin, maturity and/or
fees or as otherwise contemplated by any of clauses (i) through (vii) above)
shall not be materially more favorable (taken as a whole) to the lenders
providing such Incremental First Lien Term Facility than such terms in the
then-existing First Lien Term Facility, as reasonably determined by the Borrower
in good faith (except to the extent (x) such terms are reasonably acceptable to
the First Lien Administrative Agent or added in the First Lien Facilities for
the benefit of the First Lien Lenders pursuant to an amendment thereto (with no
consent of the First Lien Lenders being required) or (y) for terms applicable
only to periods after the latest final maturity date of the First Lien
Facilities existing at the time of the incurrence of such Incremental First Lien
Term Facility).

 

No existing First Lien Lender will be required to participate in any such
Incremental First Lien Facility without its consent.

 

As used herein, “Weighted Average Yield” means, with respect to any First Lien
Term Loan or Incremental First Lien Term Loan on any date of determination, the
weighted average yield to maturity (as determined in good faith by the First
Lien Administrative Agent), in each case, based on the interest rate applicable
to such First Lien Term Loan or Incremental First Lien Term Loan on such date
(including any floor and margin) and giving effect to all upfront or similar
fees (including original issue discount where the amount of such discount is
equated to interest based on an assumed four-year life to maturity or, if the
actual maturity date falls earlier than four years, the lesser number of years)
payable with respect to such First Lien Term Loan or Incremental First Lien Term
Loan (but excluding such upfront or similar fees to the extent they constitute
commitment, arrangement or similar fees that are not distributed to First Lien
Lenders generally).

 

B-5

 

  

For purposes of the foregoing, the Borrower may elect to use the Incremental
First Lien Incurrence-Based Amount prior to the Shared Fixed Incremental Amount
and regardless of whether there is capacity under the Shared Fixed Incremental
Amount, and if the Shared Incremental Amount and the Incremental First Lien
Incurrence-Based Amount are each available and the Borrower does not make an
election, the Borrower will be deemed to have elected to use the Incremental
First Lien Incurrence-Based Amount first. The Borrower may reclassify, from time
to time, any portion of an Incremental First Lien Facility incurred under the
Shared Fixed Incremental Amount as being incurred under the Incremental First
Lien Incurrence-Based Amount if, on such day of classification, the Borrower
would satisfy the relevant incurrence criteria noted above (the “First Lien
Reclassification Right”).

 

“Closing Date First Lien Net Leverage Ratio” means the Consolidated First Lien
Net Leverage Ratio on the Closing Date (after giving pro forma effect to the
Transactions).

 

“Closing Date Secured Net Leverage Ratio” means the Consolidated Secured Net
Leverage Ratio on the Closing Date (after giving pro forma effect to the
Transactions).

 

“Closing Date Total Net Leverage Ratio” means the Consolidated Total Net
Leverage Ratio on the Closing Date (after giving pro forma effect to the
Transactions).

 

“Consolidated First Lien Net Leverage Ratio” will be defined as the ratio of (i)
consolidated debt for borrowed money, purchase money indebtedness, capital
leases, debt evidenced by bonds, notes, debentures, indentures, credit
agreements and similar instruments, unreimbursed amounts owing in respect of
letter of credit and similar facilities and any guarantees of the foregoing
items of Holdings, the Borrower and its Restricted Subsidiaries (“Consolidated
Total Debt”) that are secured (other than if contractually junior to the liens
of the First Lien Administrative Agent pursuant to the Intercreditor Agreement
(as hereinafter defined) or another intercreditor agreement in customary form
and reasonably acceptable to the First Lien Administrative Agent) net of
unrestricted cash and cash equivalents of the Borrower and its Restricted
Subsidiaries (“Unrestricted Cash”) to (ii) trailing four fiscal quarter Adjusted
EBITDA.

 

B-6

 

  

“Consolidated Secured Net Leverage Ratio” will be defined as the ratio of (i)
Consolidated Total Debt that is secured net of Unrestricted Cash to (ii)
trailing four fiscal quarter Adjusted EBITDA.

 

“Consolidated Total Net Leverage Ratio” will be defined as the ratio of (i)
Consolidated Total Debt net of Unrestricted Cash to (ii) trailing four fiscal
quarter Adjusted EBITDA.

 

“Adjusted EBITDA” will be determined with respect to Holdings, the Borrower and
its Restricted Subsidiaries and be defined in a manner to be mutually agreed.

 

Limited Condition Acquisitions:

For purposes of (i) determining compliance with any provision of the First Lien
Credit Documents which requires the calculation of any financial ratio (other
than (x) determining actual (versus pro forma) compliance with the Financial
Covenant (as hereinafter defined) tested at the end of each applicable quarter
and (y) determining the ability to make Restricted Payments (as hereinafter
defined) and Restricted Debt Payments (as hereinafter defined)), (ii)
determining compliance with representations and warranties or the occurrence and
continuation of a default or an event of default or (iii) testing availability
under baskets set forth in the First Lien Credit Documents (other than in
respect of Restricted Payments and Restricted Debt Payments), in each case, in
connection with a Limited Condition Acquisition, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition (such election to be set forth in a writing that is
delivered to the First Lien Administrative Agent), an “LCA Election”), the date
of determination of whether any such action is permitted hereunder, shall be
deemed to be the date the definitive agreements for such Limited Condition
Acquisition are entered into (the “LCA Test Date”), and if, after giving pro
forma effect to the Limited Condition Acquisition and the other transactions to
be entered into in connection therewith as if they had occurred at the beginning
of the most recent test period ending prior to the LCA Test Date for which
financial statements have been delivered (or were required to have been
delivered) to the First Lien Administrative Agent, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with.

 

For the avoidance of doubt, if the Borrower has made an LCA Election and any of
the ratios or baskets for which compliance was determined or tested as of the
LCA Test Date are exceeded as a result of fluctuations in any such ratio or
basket (including due to fluctuations of the target of any Limited Condition
Acquisition) at or prior to the consummation of the relevant transaction or
action, such ratios or baskets will not be deemed to have been exceeded as a
result of such fluctuations. If the Borrower has made an LCA Election for any
Limited Condition Acquisition, then in connection with any subsequent
calculation of any ratio or basket (other than for a Restricted Payment or a
Restricted Debt Payment) on or following the relevant LCA Test Date and prior to
the earlier of (i) the date on which such Limited Condition Acquisition is
consummated or (ii) the date that the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, any such calculation shall be made on a pro forma
basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of debt and the use of proceeds
thereof) had been consummated until such time as the applicable Limited
Condition Acquisition has actually closed or the definitive agreement with
respect thereto has been terminated.

 

B-7

 

  

First Lien Refinancing Facilities: The First Lien Credit Documents will permit
the Borrower to refinance loans under the First Lien Term Facility (or any
Incremental First Lien Term Facility) or commitments under the Revolving
Facility (or any Incremental Revolving Facility) from time to time, in whole or
part, with one or more new term facilities (each, a “First Lien Refinancing Term
Facility”) or new revolving credit facilities (each, a “Refinancing Revolving
Facility”; the First Lien Refinancing Term Facilities and the Refinancing
Revolving Facilities are collectively referred to as “First Lien Refinancing
Facilities”), respectively, incurred by the Borrower under the First Lien Credit
Documents with the consent of the Borrower and the institutions providing such
First Lien Refinancing Term Facility or Refinancing Revolving Facility or with
one or more additional series of senior unsecured notes or loans incurred by the
Borrower or senior secured notes or loans incurred by the Borrower that will be
secured by the Collateral on a pari passu basis or by senior secured notes or
loans incurred by the Borrower that will be secured on a junior basis with the
First Lien Facilities, senior subordinated notes or loans, or subordinated notes
or loans (any such notes or loans, “First Lien Refinancing Notes”), subject
solely to the following terms and conditions: (i) any First Lien Refinancing
Facility or First Lien Refinancing Notes shall not be in a principal amount that
exceeds the principal amount of loans and commitments so refinanced, plus
accrued and unpaid interest thereon, and fees, expenses, commissions,
underwriting discounts and premiums payable in connection therewith, (ii) in the
case of secured First Lien Refinancing Facilities or First Lien Refinancing
Notes, customary and reasonably satisfactory intercreditor agreements are
entered into or the joinder of the representatives of such First Lien
Refinancing Facilities or First Lien Refinancing Notes to the Intercreditor
Agreement pursuant to the terms thereof, (iii) subject to clause (xii) below,
any First Lien Refinancing Term Facility or First Lien Refinancing Notes do not
mature prior to the maturity date of, or have a shorter weighted average life
than, loans under the First Lien Term Facility or the Incremental First Lien
Term Facility, as applicable, being refinanced, (iv) any Refinancing Revolving
Facility does not mature or have any mandatory commitment reductions prior to
the maturity date of the revolving commitments being refinanced, (v) no
subsidiary of Holdings is a guarantor with respect to any First Lien Refinancing
Facility or First Lien Refinancing Notes unless such subsidiary is a Guarantor
which shall have previously or substantially concurrently guaranteed the First
Lien Facilities that remain outstanding after such refinancing, (vi) any First
Lien Refinancing Facilities or First Lien Refinancing Notes are not secured by
any assets not previously securing the First Lien Facilities unless such assets
substantially concurrently secure the First Lien Facilities that remain
outstanding after such refinancing, (vii) the terms and conditions of such First
Lien Refinancing Term Facility, Refinancing Revolving Facility or First Lien
Refinancing Notes (excluding pricing and optional prepayment or redemption terms
or covenants or other provisions applicable only to periods after the latest
maturity date of the loans and commitments) reflect terms and conditions at the
time of incurrence or issuance not materially more favorable to the lenders or
holders providing such First Lien Refinancing Term Facility, Refinancing
Revolving Facility or First Lien Refinancing Notes, as reasonably determined in
good faith by the Borrower, than those applicable to the facility being so
refinanced (except for covenants and other provisions applicable only to periods
after the latest final maturity date of any facility under the First Lien Credit
Documents remaining outstanding after giving effect to the incurrence or
issuance of such First Lien Refinancing Facility or First Lien Refinancing
Notes) (except to the extent (x) such terms are reasonably acceptable to the
First Lien Administrative Agent or added in the First Lien Facilities for the
benefit of the First Lien Lenders pursuant to an amendment thereto (with no
consent of the First Lien Lenders being required) or (y) for terms applicable
only to periods after the latest final maturity date of the First Lien
Facilities existing at the time of the incurrence of such First Lien Refinancing
Facility or First Lien Refinancing Notes), (viii) in the case of any Refinancing
Revolving Facility, the First Lien Credit Documents shall include certain
provisions to govern the pro rata payment, borrowing, participation and
commitment reduction of the Revolving Facility and any such Refinancing
Revolving Facility, (ix) any First Lien Refinancing Term Facility shall share
ratably (and not more than ratably) in any voluntary or mandatory prepayments of
the First Lien Term Loan Facility unless (a) the Borrower and the lenders in
respect of such First Lien Refinancing Term Facility elect lesser prepayments or
(b) such First Lien Refinancing Term Facility is not pari passu in right of
payment or security (in which case such prepayments shall be on a junior basis),
(x) delivery of customary certificates, legal opinions and other customary
documents and customary information as reasonably requested by the First Lien
Administrative Agent, (xi) if the indebtedness being refinanced was (A)
contractually subordinated to the First Lien Facilities in right of payment,
such First Lien Refinancing Facility or First Lien Refinancing Notes shall be
contractually subordinated to the First Lien Facilities on at least the same
basis, (B) contractually subordinated to the First Lien Facilities in right of
security, such First Lien Refinancing Facility or First Lien Refinancing Notes
shall be contractually subordinated in right of security to the First Lien
Facilities on at least the same basis or be unsecured, or (C) unsecured, such
First Lien Refinancing Facility or First Lien Refinancing Notes shall be
unsecured and (xii) if any such First Lien Refinancing Facility or First Lien
Refinancing Notes is not pari passu in right of payment to and security with the
First Lien Facilities, it does not (1) mature prior to the date that is 91 days
after the maturity date of the First Lien Facilities (or, if later, any later
maturity date for any First Lien Facility then in effect) or have a weighted
average life less than the weighted average life of the First Lien Facilities
(or any later maturing First Lien Facility then in effect) plus 91 days and (2)
have mandatory prepayment, redemption or offer to purchase events more onerous
to the Borrower (as reasonably determined in good faith by the Borrower) than
those set forth in the First Lien Facilities (and shall otherwise be subject to
the terms of the First Lien Facilities).

 

B-8

 

  

First Lien Credit Documents: Definitive documentation for the First Lien
Facilities, including the Intercreditor Agreement and any applicable collateral
and guaranty documents (collectively, the “First Lien Credit Documents”), shall
initially be drafted by counsel to the Commitment Parties and shall be based
upon a precedent to be mutually agreed (together with the related security,
pledge, collateral and guarantee agreement and other documents executed and/or
delivered in connection therewith, collectively, the “Precedent Documentation”),
and shall contain the terms and conditions set forth in this Exhibit B (as the
same may be modified by the “Flex Provisions” of the Fee Letter) and will be
negotiated in good faith to finalize the same (giving effect to the Certain
Funds Provision) as promptly as reasonably practicable; it being understood and
agreed that the First Lien Credit Documents shall (a) give due regard to the
operational and strategic requirements of Holdings and its subsidiaries in light
of their consolidated size, industries, practices and proposed business plan
(including, without limitation, the leverage profile and projected free cash
flow generation of Holdings, the Borrower and its Restricted Subsidiaries), in
each case, after giving effect to the transactions contemplated herein, (b) give
due regard to the Projections delivered by the SPAC to the First Lien Lead
Arrangers on August 6, 2019 (the “SPAC Model”), and any subsequent modifications
by the SPAC to the SPAC Model that are acceptable to the First Lien Lead
Arrangers, (c) include customary QFC stay rules provisions, ERISA lender
representations, “beneficial ownership” provisions and Delaware LLC Act
provisions, (d) include the First Lien Administrative Agent’s customary agency
provisions and certain mechanical provisions (consistent and reflective of the
First Lien Administrative Agent’s customary requirements and practices), and (e)
notwithstanding anything to the contrary (but otherwise subject to the “Flex
Provisions” of the Fee Letter and the Certain Funds Provisions), contain only
those conditions to borrowing, mandatory prepayments, representations,
warranties, financial, affirmative and negative covenants and events of default
expressly set forth in this Exhibit B (collectively, the “Facilities
Documentation Principles”).

 

B-9

 

  

Purpose/Use of Proceeds:

First Lien Term Facility: Proceeds of the First Lien Term Facility, together
with the proceeds of the Second Lien Contingency Term Facility and the SPAC
Equity Contribution, will be used to fund the Transactions and the Transaction
Costs.

 

Revolving Facility: Proceeds of the Revolving Facility will be used for working
capital and general corporate purposes, including letters of credit issuance and
the funding of permitted acquisitions, other permitted investments or any other
transaction permitted under the First Lien Credit Documents; provided that,
other than (i) to fund any additional original issue discount or upfront fees
with respect to the Facilities imposed pursuant to the “Flex Provisions” of the
Fee Letter, (ii) to provide back to back support for, or to replace, existing
letters of credit and (iii) to fund the Transactions and the Transaction Costs
and for working capital and general corporate purposes in an amount not to
exceed $10.0 million in the aggregate on the Closing Date, the Revolving
Facility shall not be used on the Closing Date.

 

Incremental Facilities: Proceeds will be available for working capital and
general corporate purposes, including permitted acquisitions, other permitted
investments, capital expenditures, associated costs and expenses, permitted
restricted payments or any other transaction permitted under the First Lien
Credit Documents.

    Availability:

First Lien Term Facility: The First Lien Term Facility will be available in U.S.
dollars in a single drawing on the Closing Date. Amounts borrowed under the
First Lien Term Facility that are repaid or prepaid may not be reborrowed.

 

Revolving Facility: Amounts available under the Revolving Facility may be
borrowed, repaid and reborrowed on and after the Closing Date until the maturity
date thereof (subject to the limitations set forth above in respect of drawings
on the Closing Date).

 

Incremental First Lien Facilities: As agreed by the Borrower and the lenders
providing the Incremental First Lien Facilities.

    Maturities:

First Lien Term Facility: Seven years after the Closing Date.

 

Revolving Facility: Five years after the Closing Date.

    Closing Date: The date on which the initial borrowings under the First Lien
Term Facility are made and the Acquisition is consummated (the “Closing Date”).
    Amortization:

First Lien Term Facility: The First Lien Term Loans will amortize in equal
quarterly installments in aggregate annual amounts equal to 1.00% of the
original principal amount of the First Lien Term Facility, commencing with the
first full fiscal quarter after the Closing Date, with the balance payable on
the seventh anniversary of the Closing Date.

 

Revolving Facility: Payable at maturity (no required amortization).

 



B-10

 

 

Swingline Loans: At the Borrower’s option, a portion of the Revolving Facility
not in excess of $5.0 million will be made available as swingline loans in U.S.
Dollars (the “Swingline Loans”) from the First Lien Administrative Agent (in
such capacity, the “Swingline Lender”) on same-day notice. Except for the
purpose of calculating the commitment fee below, any Swingline Loans will reduce
availability under the Revolving Facility on a dollar-for-dollar basis. Each
First Lien Lender under the Revolving Facility shall be irrevocably and
unconditionally required to purchase, under certain circumstances, a
participation in each Swingline Loan on a pro rata basis. Swingline Loans will
be incurred and maintained as Base Rate Loans.     Letters of Credit: At the
Borrower’s option, a portion of the Revolving Facility not in excess of $5.0
million (the “LC Sublimit”), will be made available for the issuance of letters
of credit (“Letters of Credit”) by each Initial Lender, each Additional Initial
Lender or other Revolving Lenders (or, in each case, their respective affiliates
or designees) reasonably satisfactory to the Borrower and the First Lien
Administrative Agent (in such capacity, an “Issuing Bank”); provided that no
Initial Lender nor any of its affiliates or designees shall be required to issue
commercial or trade Letters of Credit. No Letter of Credit shall have an
expiration date later than the earlier of (A) the date that is the fifth
business day prior to the maturity date of the Revolving Facility unless
arrangements (including cash collateralization of such Letters of Credit)
reasonably satisfactory to the applicable Issuing Bank have been entered into
and (B) the date which is one year from the date of issuance of such Letter of
Credit; provided that any Letter of Credit may provide for automatic renewal for
additional one-year periods (which may not extend beyond the date that is the
fifth business day prior to the Revolving Facility maturity date unless
arrangements (including cash collateralization of such Letters of Credit)
reasonably satisfactory to the applicable Issuing Bank have been entered into.
Notwithstanding the foregoing, each Initial Lender and each Additional Initial
Lender shall be required to issue Letters of Credit in an amount of up to its
pro rata portion of the LC Sublimit (based on the amount of its commitment under
the Revolving Facility on the Closing Date) and no Initial Lender nor any
Additional Initial Lender shall be required to issue any Letters of Credit in
excess of such pro rata portion of the LC Sublimit.     Interest Rate:

All amounts outstanding under the First Lien Facilities will bear interest at
the Borrower’s option, at either (a) the reserve adjusted Eurodollar Rate plus
4.25% per annum or (b) the Base Rate plus 3.25% per annum (subject to adjustment
as provided in the Fee Letter).

 

For purposes hereof:

 

“Base Rate” means the highest of (i) the Federal Funds Rate plus ½ of 1.00%,
(ii) the “U.S. Prime Lending Rate” published by The Wall Street Journal and
(iii) the Eurodollar Rate for an interest period of one month plus 1.00%.

 

“Base Rate Loans” means First Lien Loans bearing interest based upon the Base
Rate.

 



B-11

 

 



 



“Eurodollar Rate” means the greater of (x) the reserve adjusted London Interbank
Offered Rate or a comparable or successor rate which rate is reasonably approved
by the First Lien Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be reasonably designated by the First Lien Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two business
days prior to the commencement of such interest period, for deposits in U.S.
Dollars (for delivery on the first day of such interest period) with a term
equivalent to such interest period and (y) 1.00%. The Precedent Documentation
will include the Administrative Agent’s customary London Interbank Offered Rate
replacement provisions in the event that the London Interbank Offered Rate is
discontinued (which, in any event, shall require providing five business days
prior notice to the Lenders and provide the Required Lenders with a right to
object to such replacement provisions within such five business day period).

 

“Eurodollar Loans” means First Lien Loans bearing interest based upon the
Eurodollar Rate.

 

Overdue principal, interest and other amounts will accrue at a rate equal to the
otherwise applicable rate (or if no such rate is then applicable, then by
reference to the rate then applicable to Base Rate Loans) plus an additional
2.00% per annum, in each case, payable on demand.

 

Interest Payments: Quarterly for Base Rate Loans; except as set forth below, on
the last day of selected interest periods (which shall be one, two, three and
six months (or, if available, twelve months or a period of less than one month
(in either case) with the consent of all affected First Lien Lenders) for
Eurodollar Loans (and at the end of every three months, in the case of interest
periods of longer than three months); upon prepayment (to the extent accrued on
the amount being prepaid), in each case, payable in arrears and computed on the
basis of a 360-day year (365/366 day year with respect to Base Rate Loans the
interest rate on which is determined by reference to the “U.S. Prime Lending
Rate”); and on the applicable maturity date.     Commitment Fees: Commitment fee
equal to 0.50% per annum times the daily average undrawn portion of the
Revolving Facility (reduced by the amount of Letters of Credit issued and
outstanding, but excluding outstanding Swingline Loans) will accrue from the
Closing Date and be computed on the basis of a 360-day year and payable
quarterly in arrears; provided, that such commitment fee shall be reduced to (i)
if the Consolidated First Lien Net Leverage Ratio is less than or equal to 0.50x
less than the Closing Date First Lien Net Leverage Ratio and greater than 1.00x
than the Closing Date First Lien Net Leverage Ratio, 0.375% per annum and (ii)
if the Consolidated First Lien Net Leverage Ratio is less than or equal to the
ratio that is 1.00x less than the Closing Date First Lien Net Leverage Ratio,
0.25% per annum.

 



B-12

 

 

Letters of Credit Fees: A fee equal to (i) the applicable margin then in effect
for Eurodollar Loans under the Revolving Facility, times (ii) the average
aggregate daily maximum amount available to be drawn under all Letters of
Credit, will be payable quarterly in arrears to the First Lien Lenders under the
Revolving Facility (computed on the basis of a 360-day year). In addition, a
fronting fee equal to 0.125% per annum of the face amount of any issued Letter
of Credit will be payable quarterly in arrears to the Issuing Bank thereof
(computed on the basis of a 360-day year), as well as certain other customary
fees assessed by such Issuing Bank.     Voluntary Prepayments: The First Lien
Facilities may be prepaid in whole or in part without premium or penalty (except
for the Prepayment Premium (as defined below) as applicable); provided
Eurodollar Loans will be prepayable only on the last day of the related interest
period unless the Borrower pays any related breakage costs. Voluntary
prepayments of the First Lien Term Facility, any Incremental First Lien Term
Facility or any First Lien Refinancing Term Facility will be applied to the
future scheduled amortization of each such tranche of First Lien Term Loans as
directed by the Borrower (or, in the absence of direction, in the direct order
of maturity).     Mandatory Prepayments: The Borrower shall make the following
mandatory prepayments of the First Lien Term Loans (subject to basket amounts,
thresholds, carveouts and exceptions, in each case, to be mutually agreed and
based upon the Facilities Documentation Principles):

 

1.Asset Sales: Prepayments in an amount equal to 100% (with step-downs to 50%
and 0% based upon the achievement of Consolidated Secured Net Leverage Ratios
equal to or less than 0.50x and 1.00x below the Closing Date Secured Net
Leverage Ratio, respectively (the “Asset Sale Prepayment Step-Downs”)), and any
portion of the net cash proceeds not required to prepay the First Lien Term
Loans or to be reinvested pursuant to this clause 1 shall be referred to as the
“Retained Asset Sale Proceeds”) of the net cash proceeds of the non-ordinary
course sale or other disposition of assets of Holdings, the Borrower or any
Restricted Subsidiary (including insurance and condemnation proceeds proceeds),
in excess of an amount to be mutually agreed for each such individual asset sale
or disposition (or series of related asset sales or dispositions) and an amount
to be mutually agreed in the aggregate for any fiscal year, subject to the right
of the Borrower and its Restricted Subsidiaries, absent an event of default then
continuing, to reinvest (or commit to reinvest) such proceeds in other assets
(other than working capital assets) useful in the business of the Borrower and
its Restricted Subsidiaries within 365 days of receipt thereof (or, if so
committed to reinvest within such 365-day period, such 365-day period shall
extend by an additional 180-day period).

 



B-13

 

 

2.Incurrence of Indebtedness: Prepayments in an amount equal to 100% of the net
cash proceeds received from the incurrence of indebtedness by Holdings, the
Borrower or any of its Restricted Subsidiaries, other than indebtedness
expressly permitted under the First Lien Credit Documents (other than in respect
of First Lien Refinancing Facilities and First Lien Refinancing Notes).

 

3.Excess Cash Flow: Prepayments in an amount equal to 50% (with step-downs to
25% and 0% based upon the achievement of Consolidated Total Net Leverage Ratios
equal to or less than 0.50x and 1.00x below the Closing Date Total Net Leverage
Ratio, respectively) of “excess cash flow” (to be defined on a basis to be
mutually agreed and based upon the Facilities Documentation Principles) for each
fiscal year (beginning with the fiscal year ending December 31, 2020; provided,
however, if the Closing Date occurs after January 1, 2020, the initial payment
shall be in respect of the period from the Closing Date through and including
December 31, 2020); provided, the amount of any excess cash flow prepayment may,
at the Borrower’s option, be reduced dollar-for-dollar by the amount of
voluntary prepayments or repurchases of First Lien Loans under the First Lien
Term Facility, any Incremental First Lien Term Facility, any pari passu First
Lien Refinancing Term Facility and the Revolving Facility (in the case of the
Revolving Facility, to the extent accompanied by a permanent corresponding
reduction of the relevant commitment) paid from internally generated cash during
such fiscal year or at any time prior to the date on which such excess cash flow
payment would otherwise be required to be made (but, in the case of any such
prepayment made pursuant to the “Borrower” buy-back provisions, shall be limited
to the actual amount of cash used to make such payment and only if the
applicable prepayment offer was made to all applicable First Lien Lenders).

 

All mandatory prepayments above will be applied, subject to payment, if
applicable, of the Prepayment Premium below, to prepay the First Lien Term
Loans, any Incremental First Lien Term Loans, any term loans under any pari
passu First Lien Refinancing Term Facility and, to the extent provided below,
any other secured term indebtedness incurred on a pari passu basis with the
First Lien Term Loans (to the extent a mandatory prepayment or offer to prepay
such term indebtedness is required thereunder) on a pro rata basis (unless the
lenders under any such Incremental First Lien Term Facility, First Lien
Financing Term Facility or such other pari passu indebtedness have elected a
lesser prepayment) and, in each case, in the direct order of maturity.

 

Any First Lien Lender may elect not to accept any mandatory prepayment made
pursuant to clause 1 or 3 above (such declined payment, the “First Lien Declined
Proceeds”). Any such First Lien Declined Proceeds shall be applied to any
mandatory prepayments required under the Second Lien Contingency Term Facility;
provided that if any Second Lien Lender (as defined in Exhibit C to the
Commitment Letter) elects not to accept its pro rata share of any mandatory
prepayment from such First Lien Declined Proceeds, such amounts may be retained
by the Borrower (such declined payment, the “Declined Proceeds”), and will
increase the Available Amount Basket (as defined below).

 



B-14

 

 

In addition, Revolving Loans and Swingline Loans under the Revolving Facility
shall be prepaid and Letters of Credit shall be cash collateralized to the
extent that such extensions of credit exceed the amount of the commitments under
the Revolving Facility.

 

Notwithstanding the foregoing, the First Lien Credit Documents will provide that
any permitted term indebtedness or notes that (in each case) is permitted to be
(and is) secured by liens on the Collateral ranking on an equal priority basis
(but without regard to the control of remedies) with the First Lien Lenders’
liens on the Collateral (as defined below) may share no more than ratably in any
prepayments required by the foregoing provisions of clauses 1 and 3 (but only to
the extent required by the terms of such other permitted term indebtedness or
notes).

 

Prepayments in respect of clauses 1 and 3 above to the extent attributable to
any foreign Restricted Subsidiaries will be limited under the First Lien Credit
Documents in a manner consistent with the Facilities Documentation Principles to
the extent such prepayments (including the repatriation of cash in connection
therewith) would (a) be prohibited, delayed or restricted by applicable law,
rule or regulation; provided that the Borrower and its Restricted Subsidiaries
shall take all commercially reasonable actions available under local law to
permit such repatriation or to remove such prohibitions, as applicable, or (b)
result in material adverse tax consequences (as reasonably determined by the
Borrower in consultation with the First Lien Administrative Agent).

 

Prepayment Premium: The Borrower shall pay a “Prepayment Premium” in an amount
equal to 1.00% of the principal amount of the First Lien Term Loans subject to a
Repricing Event that occurs on or before the date that is six months after the
Closing Date. The term “Repricing Event” shall mean (i) any prepayment of any
First Lien Term Loans, in whole or in part, with the proceeds of, or any
conversion of any First Lien Term Loans into, any new or replacement tranche of
term loans with a Weighted Average Yield (as determined above in this First Lien
Term Sheet) less than the Weighted Average Yield applicable to such First Lien
Term Loans so repaid or replaced, or (ii) any amendment to the First Lien Term
Facility that reduces the Weighted Average Yield applicable to any of the First
Lien Term Loans (including in connection with the replacement or repayment of
any First Lien Lender who does not consent to any such amendment) (in each case,
in preceding clauses (i) and (ii), other than in connection with a “change of
control” or a Transformative Acquisition (as defined below)).

 



  The term “Transformative Acquisition” shall mean any acquisition by the
Borrower or any Restricted Subsidiary that is either (a) not permitted by the
terms of the First Lien Credit Documents immediately prior to the consummation
of such acquisition or (b) if permitted by the terms of the First Lien Credit
Documents immediately prior to the consummation of such acquisition, would not
provide the Borrower and its Restricted Subsidiaries with adequate flexibility
under the First Lien Credit Documents for the continuation and/or expansion of
their combined operations following such consummation, as reasonably determined
by the Borrower acting in good faith.



 

B-15

 

 

Security:

Subject to the Certain Funds Provision, the Intercreditor Agreement and the
Facilities Documentation Principles, the First Lien Facilities, the Hedging
Arrangements and the Cash Management Arrangements will be secured by
substantially all the assets of the Credit Parties, whether owned on the Closing
Date or thereafter acquired (collectively, the “Collateral”), including, without
limitation, (a) a perfected first priority pledge of all of the equity interests
of the Borrower, (b) a perfected first priority pledge of all of the equity
interests of all other subsidiaries held by any Credit Party (which pledge, in
the case of any subsidiary of the Borrower that is an entity described in clause
(h) of the section hereof entitled “Guarantors”, will be limited to 65% of the
voting capital stock of such entity (or 100% of the voting capital stock of such
entity to the extent that such pledge would not result in material adverse tax
consequences to the Borrower, one of its Restricted Subsidiaries or any
equityholder of the Borrower (in each case, as reasonably determined by the
Borrower in consultation with the First Lien Administrative Agent)) and 100% of
the non-voting capital stock of such entity); and (c) perfected first priority
security interests (subject to permitted liens) in, and mortgages on,
substantially all other tangible and intangible assets of the Credit Parties.

 

Notwithstanding anything herein to the contrary, the Collateral shall exclude
(i) particular assets if, in each case, reasonably agreed by the First Lien
Administrative Agent and the Borrower in writing, that the cost of creating or
perfecting such pledges or security interests in such assets exceed the
practical benefits to be obtained by the First Lien Lenders therefrom, (ii)
motor vehicles, airplanes and other assets subject to certificates of title, to
the extent a lien therein cannot be perfected by the filing of a Uniform
Commercial Code (“UCC”) financing statement, (iii) (A) any fee owned real
property with a value of less than a threshold to be mutually agreed (with any
required mortgages being permitted to be delivered within 90 days after the
Closing Date (subject to extensions thereof agreed to by the First Lien
Administrative Agent in its sole discretion)) and (B) leasehold interests
(including requirements to deliver landlord lien waivers, estoppels and
collateral access letters), (iv) any assets to the extent the creation or
perfection of pledges thereof, or security interests therein, would reasonably
be expected to result in material adverse tax consequences to Holdings, the
Borrower or its Restricted Subsidiaries, as reasonably determined by the
Borrower and the First Lien Administrative Agent, (v) property and assets to the
extent that a pledge thereof or creation of security interest therein is
restricted by applicable law, rule or regulation or which would require
governmental consent, approval, license or authorization (in each case, only for
so long as such restriction remains in effect or until such consent, approval or
license is obtained, as applicable), other than to the extent such prohibition
or limitation is rendered ineffective under the UCC or other applicable law
notwithstanding such prohibition, (vi) equity interests in any non-wholly owned
subsidiary or joint venture to the extent the granting of a security interest
therein is not permitted by the terms of such person’s organizational or joint
venture documents or would require the consent of one or more third parties
(other than a Credit Party or a subsidiary thereof) that has not been obtained
(after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law), (vii) any lease, license or other agreement or any
property subject thereto or a purchase money security interest or similar
arrangement to the extent that, and so long as, a grant of a security interest
therein, (A) is prohibited by applicable law other than to the extent such
prohibition is rendered ineffective under the UCC or other applicable law
notwithstanding such prohibition or (B) would violate or invalidate such lease,
license, permit or agreement (other than any lease, license, permit or agreement
solely among the Credit Parties or a subsidiary thereof), or create a right of
termination in favor of, or require the consent of, any other party thereto
(other than a Credit Party or a subsidiary thereof) (in each case, after giving
effect to the relevant provisions of the UCC or other applicable laws), (viii)
any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited and restricted thereby, (ix) any
intent-to-use trademark application prior to the filing of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, (x) margin stock, and (xi)
equity interests of any Unrestricted Subsidiary and any subsidiary that is a
captive insurance company, a not-for-profit entity or a special purpose entity;
provided that the exclusions do not include any proceeds, substitutions or
replacement referred to in the foregoing clauses (i) through (xi) (unless
independently excluded from any such clause); it being understood that,
notwithstanding the foregoing, any assets constituting “collateral” for the
benefit of the lenders under the Second Lien Contingency Term Facility shall
also be Collateral for purposes of the First Lien Facilities.

      All of the above-described pledges, security interests and mortgages shall
be created on terms and pursuant to documentation based upon the Facilities
Documentation Principles. Notwithstanding anything to the contrary contained
herein, the Credit Parties shall not be required to (a) enter into any account
control agreement or similar or equivalent arrangement or (b) take any actions
in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction to create any security interests in assets located or titled
outside of the U.S. or to perfect or make enforceable any security interests in
any such assets (it being understood that there shall be no security agreements
or pledge agreements governed under the laws of any non U.S. jurisdiction).

 

B-16

 

  

Intercreditor Arrangements: The priority of the security interest and related
creditor rights among the First Lien Facilities and the Second Lien Contingency
Term Facility will be set forth in an intercreditor agreement (the
“Intercreditor Agreement”) to be mutually agreed.     Representations and
Warranties:

The First Lien Credit Documents will contain only the following representations
and warranties, to be applicable only to Holdings, the Borrower and its
Restricted Subsidiaries (in each case subject to exceptions, thresholds,
materiality and other qualifications to be mutually agreed and based upon the
Facilities Documentation Principles): due organization, existence and good
standing, power and authority and qualification; equity interests,
capitalization and ownership of the Borrower and its subsidiaries; due
authorization, execution, delivery and enforceability; no conflicts with
organizational documents, laws or material contractual obligations and no
imposition of liens (other than liens permitted pursuant to the First Lien
Credit Documents); governmental and other third party consents; accuracy of
disclosure and financial statements and customary representations relating to
pro forma financial statements and projections; no material adverse change;
litigation; taxes; title to properties; real estate; environmental matters;
employment, ERISA and other pension matters; intellectual property; use of
proceeds; solvency; compliance with laws (including Federal Reserve margin
regulations, the Investment Company Act and environmental laws); certain
regulatory matters; compliance with OFAC, PATRIOT Act and other anti-terrorism
laws, anti-bribery, anti-corruption (including the FCPA), sanctions and
anti-money laundering laws; accuracy of beneficial ownership certifications
required by the Beneficial Ownership Regulation; creation, validity, perfection
and first priority perfected security interest in the Collateral (subject to
permitted liens and the Certain Funds Provision); and status as senior
indebtedness.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Borrower and its Restricted Subsidiaries (taken as a whole), (b) the ability
of the Borrower and the Guarantors (taken as a whole) to perform their payment
and other material obligations under the Credit Documents or (c) the material
rights and material remedies of the Administrative Agent and the Lenders under
the applicable Credit Documents.

 

B-17

 

  

Covenants:

The credit agreement for the First Lien Facilities will contain only the
following financial, affirmative and negative covenants, to be applicable to
Holdings, the Borrower and its Restricted Subsidiaries (with exceptions,
thresholds, baskets (including, in certain cases to be mutually agreed, “grower”
baskets based off of a corresponding percentage of Adjusted EBITDA), materiality
and other qualifications to be mutually agreed and based upon the Facilities
Documentation Principles):

 

A. Financial Covenant:

 

With respect to the First Lien Term Facility: None.

 

With respect to the Revolving Facility: Commencing, if applicable, with the
first full fiscal quarter ending after the Closing Date, a maximum Consolidated
First Lien Net Leverage Ratio (which shall be tested in respect of Holdings, the
Borrower and its Restricted Subsidiaries, on a consolidated basis) (the
“Financial Covenant”) tested only at the end of any fiscal quarter when the
aggregate amount of outstanding Revolving Loans, Swingline Loans, undrawn
Letters of Credit in excess of an aggregate amount to be mutually agreed and
unreimbursed drawings in respect of Letters of Credit (but excluding fully cash
collateralized Letters of Credit) exceeds 35% of the commitments under the
Revolving Facility. The level for the Financial Covenant shall be set at a level
reflecting a non-cumulative cushion equal to 30% of the Consolidated EBITDA set
forth in the SPAC Model.

 

B. Affirmative Covenants: Limited to delivery of (i) within 90 days of the end
of each fiscal year, annual audited consolidated financial statements and (ii)
within 45 days of the end of each fiscal quarter (other than the fourth fiscal
quarter) of each fiscal year, quarterly unaudited consolidated financial
statements, and, in the case of the annual financial statements, an opinion of
an independent accounting firm (which opinion shall not be subject to any
qualification as to scope or any “going concern” statement (other than a “going
concern” statement, explanatory note or like qualification or exception
resulting solely from (A) an upcoming maturity date of any debt occurring within
one year from the time such opinion is delivered or (B) anticipated or actual
financial covenant default)); annual budget reports in the form customarily
prepared by the Borrower (with delivery time periods to be consistent with the
delivery requirements for the audited financial statements (and, in the case of
such annual and quarterly financial statements, together with customary
management discussion and analysis narratives with respect to such audited or
unaudited financial statements); compliance certificates; KYC information if
requested, provision of information required under the Beneficial Ownership
Regulation and other information reasonably requested by the First Lien
Administrative Agent or any First Lien Lender (through the First Lien
Administrative Agent); updated collateral information; notices of default,
material adverse effect and certain other material events; maintenance of
existence and material licenses, permits, franchises, etc.; payment of material
taxes and similar obligations; maintenance of properties; maintenance of
insurance (including flood insurance as required by applicable law and, if
requested, information as to insurance being maintained); books and records;
visitations and inspections; quarterly lender calls; compliance with applicable
laws and regulations (including environmental laws, OFAC, the PATRIOT Act and
other anti-terrorism laws, anti-bribery, anti-corruption laws (including the
FCPA), and anti-money laundering and sanctions laws; environmental matters;
additional collateral and guarantors; further assurances on collateral matters;
material real estate assets; post-closing obligations; Unrestricted
Subsidiaries; commercially reasonable efforts to maintain ratings from S&P and
Moody’s (but not specific ratings); use of proceeds; and if applicable,
cooperation with syndication on substantially the same basis as provided in the
Commitment Letter.

 



B-18

 

 

C. Negative Covenants: Limitations and restrictions limited to: (i) indebtedness
(including guaranties) and certain equity issuances; (ii) liens; (iii) voluntary
or optional prepayments, repurchases, acquisitions or redemptions of, and
amendments with respect to, subordinated financings, junior lien financings and
unsecured financings (collectively, “Junior Debt”); (iv) restricted payments
(dividends and equity redemptions); (v) investments (including acquisitions);
(vi) burdensome agreements and negative pledge clauses; (vii) fundamental
changes; (viii) dispositions of assets (including sales and lease-backs); (ix)
transactions with affiliates (including payment of management fees); (x) changes
in nature of business; (xi) permitted activities of Holdings; (xii) amendments
and waivers of organizational documents; and (xiii) changes to fiscal year.

 

The First Lien Credit Documents will include (without limitation) exceptions
for:

 

 (A)With respect to limitations on indebtedness:

 

 i.additional senior, senior subordinated or subordinated debt of the Borrower
(which may be guaranteed by the Guarantors); provided upon giving effect
thereto, (1) if such debt is secured by a lien on the Collateral that is pari
passu with the lien securing the First Lien Facilities, the Consolidated First
Lien Net Leverage Ratio does not exceed (x) the Closing Date First Lien Net
Leverage Ratio or (y) if incurred in connection with a permitted acquisition or
similar permitted investment, the Consolidated First Lien Net Leverage Ratio
prior to giving effect to such incurrence of indebtedness and any transactions
occurring in connection therewith, (2) if such debt is secured by a lien on the
Collateral that is junior to the lien securing the First Lien Facilities, the
Consolidated Secured Net Leverage Ratio does not exceed (x) the Closing Date
Secured Net Leverage Ratio or (y) if incurred in connection with a permitted
acquisition or similar permitted investment, the Consolidated Secured Net
Leverage Ratio prior to giving effect to such incurrence of indebtedness and any
transactions occurring in connection therewith and (3) if such debt is
unsecured, (I) the Consolidated Total Net Leverage Ratio does not exceed (x)
0.25x above the Closing Date Total Net Leverage Ratio or (y) if incurred in
connection with a permitted acquisition or similar permitted investment, the
Consolidated Total Net Leverage Ratio prior to giving effect to such incurrence
of indebtedness and any transactions occurring in connection therewith or (II)
the Cash Interest Coverage Ratio (to be defined in a manner to be mutually
agreed) exceeds 2.00 to 1.00, in each case described in preceding clauses (1),
(2) and (3), calculated on a pro forma basis, including the application of the
proceeds thereof ((x) assuming all commitments under any such debt were fully
drawn and (y) without “netting” the cash proceeds of such debt) (this clause
(i), the “Ratio Debt Basket”); provided that the utilization of the Ratio Debt
Basket shall be subject to, among other customary provisions to be mutually
agreed, (A) no default or event of default then existing or resulting therefrom
(subject to the Limited Condition Acquisition provisions above), (B) to the
extent guaranteed, such ratio debt shall not be guaranteed by any person other
than a Guarantor, (C) to the extent such ratio debt is secured, (x) such ratio
debt shall not be secured by any assets other than Collateral, (y) such ratio
debt shall be subject to the Intercreditor Agreement or such other intercreditor
agreement in customary form and reasonably acceptable to the First Lien
Administrative Agent and (z) if such ratio debt is in the form of term loans
secured on a pari passu basis with the First Lien Term Facility, the First Lien
MFN Provisions shall apply, and (D) such ratio debt shall not have a final
maturity or have payments of principal (other than amortization subject to the
weighted average life restrictions below, customary offers to repurchase and
prepayment events upon change of control, asset sale or event of loss and a
customary acceleration right after an event of default) on or prior to the
maturity of (or, if such ratio debt is junior secured, unsecured or
subordinated, on or prior to the 91st day after the maturity of) the First Lien
Loans with the latest maturity at the time such ratio debt is incurred, or have
a shorter weighted average life to maturity than (or, if such ratio debt is
junior secured, unsecured or subordinated, have a shorter average weighted life
to maturity prior to the 91st day after the maturity of) the remaining weighted
average life to maturity for the First Lien Loans with the longest remaining
weighted average life to maturity at the time such ratio debt is incurred;

 



B-19

 

 

 ii.a general indebtedness basket in an aggregate principal amount to be
mutually agreed (this clause (ii), the “General Debt Basket”);

 

 iii.purchase money indebtedness and capital leases in an aggregate outstanding
principal amount to be mutually agreed (this clause (iii), the “Purchase Money
Debt Basket”);

 

 iv.indebtedness assumed in connection with (and indebtedness of one or more
targets and existing at the time of the consummation of) Permitted Acquisitions
or similar permitted investment (but not in anticipation or contemplation
thereof) so long as no event of default then exists or would result therefrom
(subject to the Limited Conditions Acquisition provisions above); provided, upon
giving pro forma effect thereto and any related specified transactions, the
applicable leverage ratio or interest coverage ratio to incur such type of debt
(i.e., first lien secured, junior secured or unsecured) under the Ratio Debt
Basket is satisfied (this clause (iv), the “Assumed Acquisition Debt Basket”);
and

 

 v.indebtedness of subsidiaries that are not Credit Parties in an aggregate
principal amount to be mutually agreed (this clause (v), the “Non-Credit Party
Subsidiaries Debt Basket”).

 

 (B)With respect to limitations on liens:

 

 i.liens securing indebtedness incurred in reliance on the applicable provisions
of (and subject to the limitations set forth in) the Ratio Debt Basket and the
Assumed Acquisition Debt Basket (provided that, in the case of the Assumed
Acquisition Debt Basket, (x) the relevant debt and liens were not incurred or
created in anticipation or contemplation of the applicable acquisition and (y)
the relevant liens are limited to the applicable assets so acquired and proceeds
thereof);

 

 ii.liens on Collateral securing (i) First Lien Refinancing Facilities and First
Lien Refinancing Notes, (ii) the Second Lien Contingency Term Facility and any
Incremental Second Lien Term Facility and (iii) any Second Lien Refinancing Term
Facility and Second Lien Refinancing Notes; and

 



B-20

 

 

 iii.liens securing indebtedness incurred in reliance on the Non-Credit Party
Subsidiaries Debt Basket (so long as such liens are limited to the assets of the
non-Credit Parties incurring such debt), the Purchase Money Debt Basket (limited
to the assets financed thereby) and the General Debt Basket.

 

 (C)With respect to limitations on voluntary or optional prepayments,
repurchases, acquisitions or redemptions of Junior Debt (“Restricted Debt
Payments”), exceptions for (i) a basket for Restricted Debt Payments in an
unlimited amount subject to no default or event of default occurring and
continuing (or resulting therefrom) and pro forma compliance with a Consolidated
Total Net Leverage Ratio that is no greater than 1.25x below the Closing Date
Total Net Leverage Ratio, and (ii) so long as no default or event of default
then exists or would result therefrom, other Restricted Debt Payments in an
aggregate amount to be mutually agreed.

 

 (D)With respect to limitations on dispositions of assets, exceptions for (I)
sales of inventory in the ordinary course of business, (II) sales of obsolete,
worn-out or surplus property in the ordinary course of business and (III)
subject to the fundamental changes covenant, asset sales in arm’s length
transactions and for fair market value (as reasonably determined by the
Borrower), provided that no default or event of default exists or would result
therefrom, no stock in a Restricted Subsidiary that is a Guarantor may be sold
unless all of its outstanding stock is sold and such sales are for at least 75%
cash consideration (subject to customary exceptions to the cash consideration
requirement, including threshold amounts and a basket for non-cash consideration
that may be designated as cash consideration of an amount to be mutually agreed)
and such sales are subject to the mandatory prepayment/reinvestment requirements
in the First Lien Credit Documents.

 

 (E)With respect to limitations on investments:

 

 i.acquisitions of all or substantially all of the assets of any person or any
line of business or division thereof, or at least a majority of the equity
interests of any person (including any investment which serves to increase the
Borrower’s direct or indirect equity ownership in any joint venture) (each, a
“Permitted Acquisition”), so long as, among other customary conditions to be
mutually agreed, (A) no default or event of default exists (subject to the
Limited Condition Acquisition provisions above and, in such case, no payment or
bankruptcy event of default exists immediately before and after following the
consummation thereof), (B) the nature of business covenant is satisfied, (C) the
Borrower complies with the collateral and guarantee requirements in the First
Lien Credit Documents (to the extent, if any, compliance therewith is required
at the time of the consummation of such acquisition), and (D) there shall be a
cap to be mutually agreed regarding acquisitions of entities that do not become
Guarantors and of assets that do not become Collateral;

 



B-21

 

 

 ii.investments by the Borrower or any of its Restricted Subsidiaries in the
Borrower or any Restricted Subsidiary (with a cap on investments by Credit
Parties in Restricted Subsidiaries that are not Credit Parties in an aggregate
amount to be mutually agreed);

  

 iii.so long as no default or event of default then exists or would result
therefrom, a general investments basket in an aggregate amount to be mutually
agreed;

  

 iv.so long as no default or event of default then exists or would result
therefrom, an investment basket for investments in joint ventures in an
aggregate amount to be mutually agreed;

  

 v.so long as no default or event of default then exists or would result
therefrom, an investment basket for investments in Unrestricted Subsidiaries in
an aggregate amount to be mutually agreed; and

  

 vi.so long as no default or event of default then exists or would result
therefrom, a basket for investments in an unlimited amount subject to pro forma
compliance with a Consolidated Total Net Leverage Ratio that is no greater than
1.00x below the Closing Date Total Net Leverage Ratio (or, if such investment is
to be made in, or as a designation of, an Unrestricted Subsidiary, no greater
than 1.25x below the Closing Date Total Net Leverage Ratio).

 

 (F)With respect to limitations on dividends or distributions on, or redemptions
or repurchases of, the capital stock of Holdings (or any parent entity thereof),
the Borrower or any Restricted Subsidiary (“Restricted Payments”):

 

 i.a basket for restricted payments in an unlimited amount subject to no default
or event of default occurring and continuing (or resulting therefrom) and pro
forma compliance with a Consolidated Total Net Leverage Ratio that is no greater
than 1.25x below the Closing Date Total Net Leverage Ratio;

 



B-22

 

 

 ii.so long as no default or event of default then exists or would result
therefrom, Restricted Payments from a substantially concurrent receipt of
proceeds of any qualified equity offerings and other qualified equity
contributions received by Holdings (and contributed to the Borrower) after the
Closing Date that are not used as part of a Cure Amount and do not increase the
Available Amount Basket or are not otherwise applied (“Excluded Contributions”);

  

 iii.Restricted Payments to Holdings or any other parent company to repurchase,
redeem, retire or otherwise acquire capital stock of Holdings or any of its
parent companies, in each case, held by future, present or former employees,
officers, directors, members of management, managers or consultants (or any
immediate family member of the foregoing) of Holdings or any of its subsidiaries
in an aggregate annual amount to be mutually agreed, with unused amounts
permitted to be carried forward to the next succeeding fiscal year, subject to a
maximum in any fiscal year not to exceed an amount to be mutually agreed;

  

 iv.cashless redemption or conversion of equity interests of Holdings in
exchange for common stock of the SPAC;

  

 v.customary tax distributions on terms to be mutually agreed; and

  

 vi.so long as no default or event of default then exists or would result
therefrom, a general Restricted Payment basket equal to an aggregate amount to
be mutually agreed.

 

In addition, the First Lien Credit Documents will include an Available Amount
Basket that may be used for (i) in the absence of a default or an event of
default, permitted investments (subject to pro forma compliance with a
Consolidated Total Net Leverage Ratio level of not more than the Closing Date
Total Net Leverage Ratio), (ii) in the absence of a default or an event of
default, Restricted Payments (subject to pro forma compliance with a
Consolidated Total Net Leverage Ratio level of not more than the Closing Date
Total Net Leverage Ratio), and (iii) in the absence of a default or an event of
default, Restricted Debt Payments (subject to pro forma compliance with a
Consolidated Total Net Leverage Ratio level of not more than the Closing Date
Total Net Leverage Ratio); provided that it is understood and agreed that the
foregoing restrictions (other than no default or event of default) on the use of
the Available Amount Basket shall not apply to the portion thereof referred to
in clauses (iii), (vi) and (vii) of the definition thereof as set forth below.

 

“Available Amount Basket” shall mean, as of any date of determination, a
cumulative amount equal to (a) the sum of (without duplication) (i) the greater
of (A) an aggregate amount to be mutually agreed or (B) the equivalent
percentage of Adjusted EBITDA for the most recently ended four quarter period
for which financial statements have been (or were required to have been)
delivered to the First Lien Administrative Agent, plus (ii) an amount not less
than zero equal to the percentage of excess cash flow described above under
“Mandatory Prepayments – Excess Cash Flow” equal to the percentage thereof not
required to be applied as an excess cash flow prepayment of the First Lien Loans
for the applicable year (commencing with the fiscal year ending December 31,
2020; provided, however, if the Closing Date occurs after January 1, 2020, the
initial period shall be in respect of the period from the Closing Date through
and including December 31, 2020) less the aggregate amount of prepayments of
indebtedness for which dollar-for-dollar credit is given in respect of such
excess cash flow payment otherwise required to be made, plus (iii) qualified
capital contributions to Holdings (which have been contributed to the capital of
the Borrower) after the Closing Date in cash (other than a Cure Amount and
amounts not otherwise applied), plus (iv) returns on investments made using the
Available Amount Basket actually received in cash by the Borrower or a
Restricted Subsidiary (up to the amount of the original investment made), plus
(v) any Declined Proceeds, plus (vi) the amount of any investment made by the
Borrower and/or any of its Restricted Subsidiaries in reliance on the Available
Amount Basket (up to the amount of the original investment) in any Unrestricted
Subsidiary that has been re-designated as a Restricted Subsidiary or that has
been merged or consolidated into a Borrower or any of its Restricted
Subsidiaries or the fair market value of the assets of any Unrestricted
Subsidiary (as reasonably determined by the Borrower) that have been transferred
to the Borrower or any of its Restricted Subsidiaries or the amount of cash
dividends made by an Unrestricted Subsidiary to the Borrower or any of its
Restricted Subsidiaries (to the extent not included in consolidated net income)
or the net cash proceeds from the disposition of any Unrestricted Subsidiary
received by the Borrower or any of its Restricted Subsidiaries, plus (vii) the
net cash proceeds initially received by the Borrower from debt and disqualified
stock issuances that have been issued after the Closing Date and which have been
exchanged or converted into qualified equity of Holdings (or any parent
thereof).

 



B-23

 

 

Equity Cure Right:

For purposes of determining compliance with the Financial Covenant, any equity
contribution (that is not “disqualified equity”) made to Holdings (and
substantially concurrently contributed to the Borrower) after the last day of
any fiscal quarter and on or prior to the day that is ten business days after
the day on which financial statements are required to have been delivered in
respect of that fiscal quarter (the “Cure Date”) will, at the request of
Holdings, be included in the calculation of Adjusted EBITDA solely for the
purposes of determining compliance with the Financial Covenant at the end of
such fiscal quarter and any subsequent period that includes such fiscal quarter
(any such equity contribution, a “Cure Amount”); provided (a) Holdings shall be
permitted to request that a Cure Amount be included in the calculation of
Adjusted EBITDA with respect to any fiscal quarter (i) no more than twice during
any consecutive four fiscal quarter period, and (ii) no more than five times in
the aggregate during the term of the First Lien Facilities, (b) each Cure Amount
will be no greater than the amount required to cause Holdings to be in
compliance with the Financial Covenant, (c) all Cure Amounts and the use of
proceeds thereof will be disregarded for all other purposes under the First Lien
Credit Documents (including determining pricing or the availability or amount of
any covenant basket, carve-out or compliance on a pro forma basis with the
Financial Covenant or any other ratio), and (d) there shall be no pro forma or
other reduction of indebtedness (including by way of cash netting) using the
proceeds of any Cure Amount in determining the Financial Covenant (or any other
leverage ratio) for the applicable fiscal quarter and for any subsequent period
that includes such fiscal quarter (except in the case of such subsequent fiscal
quarter to the extent that such Cure Amount is actually used to permanently
prepay or otherwise permanently reduce indebtedness). Notwithstanding the
foregoing, and for the avoidance of doubt, upon the receipt of a Cure Amount as
provided above, any default or event of default with respect to the Financial
Covenant shall be deemed to have been cured and no longer continuing.

 

The First Lien Credit Documents will contain a standstill provision prohibiting
the exercise of remedies related solely to any breach of the Financial Covenant
during the period in which any Cure Amount may be contributed after delivery of
written notice to the First Lien Administrative Agent of Holdings’ intention to
cure the Financial Covenant with the proceeds of a Cure Amount; provided that
such standstill shall apply solely in respect of the breach (or prospective
breach) of the Financial Covenant giving rise thereto, and to the extent the
applicable Cure Amount has not been made prior to the applicable Cure Date, such
standstill shall end when such Cure Amount may no longer be timely made in
respect of such fiscal quarter. No Revolving Lender, Swingline Lender or Issuing
Bank, as applicable, shall be required to fund any Revolving Loans or Swingline
Loans, or issue (or increase) any Letters of Credit, as applicable, during such
standstill period.

 

B-24

 



 

Events of Default: The First Lien Credit Documents shall contain the following
events of default, to be applicable to Holdings, the Borrower and its Restricted
Subsidiaries (with exceptions, thresholds, materiality, notice and grace
provisions and other qualifications to be mutually agreed upon and based upon
the Facilities Documentation Principles): failure to make payments when due;
cross-default and cross-acceleration to other indebtedness; breach of covenants
of the First Lien Credit Documents (provided that the Borrower’s failure to
perform or observe the Financial Covenant itself shall not constitute an event
of default for purposes of any First Lien Term Loans unless and until the
Revolving Lenders have actually declared all obligations under the Revolving
Facility to be immediately due and payable in accordance with the First Lien
Credit Documents and such declaration has not been rescinded); breaches of
representations and warranties; bankruptcy and insolvency; judgments and
attachments; ERISA (and similar pension matters); “change of control”;
invalidity of Guarantees; impairment of security interests in the Collateral
(other than a non-material portion thereof); and actual or asserted (by a Credit
Party in writing) invalidity or enforceability of any material First Lien Credit
Documents.     Conditions Precedent to Borrowings and Issuances on the Closing
Date: The availability of the First Lien Facilities on the Closing Date will be
conditioned only upon the satisfaction (or waiver in writing by the Commitment
Parties) of the conditions precedent set forth in Exhibit D to the Commitment
Letter, subject to the Certain Funds Provision.     Conditions to Borrowings and
Issuances after the Closing Date: After the Closing Date, the making of each
First Lien Loan (other than an Incremental First Lien Term Loan to the extent
provided above in this Exhibit B under the Section “First Lien Incremental
Facilities”) or the issuance of a Letter of Credit shall be conditioned upon (a)
the accuracy in all material respects (and in all respects if qualified by
materiality) of all representations and warranties in the First Lien Credit
Documents, (b) there being no default or event of default in existence at the
time of, or immediately after giving effect to the making of, such extension of
credit and (c) delivery to the First Lien Administrative Agent of a customary
borrowing notice or Letter of Credit request.    



B-25

 

  

Assignments and Participations:

The First Lien Lenders may assign all or any part, in certain minimum amounts to
be set forth in the First Lien Credit Document, of their respective shares of
the First Lien Facilities to their affiliates or one or more banks, financial
institutions or other persons that are “eligible assignees” (to be defined in
the First Lien Credit Documents, but to exclude (x) Disqualified Lenders to the
extent that the list thereof has been made available to the First Lien Lenders,
which the First Lien Administrative Agent may deliver or furnish to a Lender as
provided below, (y) natural persons and (z) except to the extent expressly
provided below, Holdings, the Borrower and their respective affiliates) that are
acceptable to the First Lien Administrative Agent, the Borrower, and in the case
of the Revolving Facility, the Swingline Lender and each Issuing Bank, each such
consent not to be unreasonably withheld; provided such consent of the First Lien
Administrative Agent shall not be required if such assignment is made to another
First Lien Lender or an affiliate or approved fund of a First Lien Lender;
provided, further, (A) such consent of the Borrower shall not be required (i) if
such assignment is made (x) in the case of any First Lien Term Facility, to
another First Lien Term Lender or an affiliate or approved fund of a First Lien
Term Lender or (y) in the case of the Revolving Facility, to another First Lien
Lender under the Revolving Facility or an affiliate or approved fund thereof, or
(ii) provided not to a Disqualified Lender, after the occurrence and during the
continuance of an event of default and (B) that the Borrower shall have deemed
to have consented to any assignment unless it shall have objected thereto by
written notice to the First Lien Administrative Agent within ten business days
after having received written notice thereof. Upon such assignment, such
affiliate, bank, financial institution or entity will become a First Lien Lender
for all purposes under the First Lien Credit Documents; provided assignments
made to such affiliates and other First Lien Lenders are not be subject to the
above minimum assignment amount requirements. Each assignor or assignee shall
pay a $3,500 fee to the First Lien Administrative Agent upon each assignment.

 

The First Lien Lenders are permitted to sell participations in the First Lien
Loans and commitments without restriction other than to natural persons,
Holdings, the Borrower and their respective affiliates or a Disqualified Lender
to the extent that the list thereof has been made available to the First Lien
Lenders (which the First Lien Administrative Agent may deliver or furnish by
electronic communication, including email and by posting on Internet or intranet
websites). Voting rights of participants shall be limited to matters in respect
of (a) increases in commitments of such participant, (b) reductions of
principal, premium, interest (other than default interest) or fees payable to
such participant, (c) extensions of final maturity or scheduled amortization of
the First Lien Loans or commitments in which such participant participates and
(d) releases of all or substantially all of the value of the Guarantees, or all
or substantially all of the Collateral.

 

B-26

 

  

  Notwithstanding the foregoing, in no event shall the First Lien Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any person is
a Disqualified Lender or have any liability with respect to or arising out of
any assignment or participation of First Lien Loans by the First Lien Lenders or
disclosure of confidential information by the First Lien Lenders, in each case,
to any Disqualified Lender.     Buybacks: The Borrower shall have the right, at
its option, to repurchase First Lien Term Loans and Incremental Term Loans on
terms and conditions (including buy back mechanics) to be mutually agreed,
including (i) no default or event of default shall have occurred or and be
continuing, (ii) all such First Lien Term Loans and Incremental First Lien Term
Loans so acquired shall be immediately cancelled and (iii) the Revolving
Facility shall not be utilized to effect any such repurchase.     Amendments and
Waivers:

Amendments and waivers of the provisions of the First Lien Credit Documents
shall require the approval of First Lien Lenders holding commitments and/or
outstandings (as appropriate) representing more than 50% of the aggregate
commitments and outstandings under the First Lien Facilities (the “Required
Lenders”), except that (a) the consent of each First Lien Lender directly and
adversely affected thereby shall be required with respect to (i) increases in
commitment amounts, (ii) reductions of principal, interest (other than default
interest), premium or fees, and (iii) extensions of scheduled payments (other
than mandatory prepayments) of any First Lien Loans (including at final
maturity) or times for payment of interest (other than default interest),
premium or fees, (b) the consent of all of the First Lien Lenders is required
with respect to (i) modifications to the pro rata sharing or payment provisions,
the waterfall provisions and the voting percentages, (ii) releases of all or
substantially all of the Collateral or the value of the Guarantees provided by
the Guarantors taken as a whole (other than in connection with permitted asset
sales) and (iii) the assignment or transfer by the Borrower of any of its rights
and obligations under any First Lien Credit Document, (c) certain customary
class voting rights for First Lien Lenders under the Revolving Facility to be
mutually agreed upon and (d) amendments and waivers of the Financial Covenant
and its component definitions (as used therein) shall require only the approval
of the First Lien Lenders holding more than 50% of the aggregate commitments
under the Revolving Facility.

 

The First Lien Credit Documents shall contain customary “amend and extend”
provisions to be mutually agreed to permit the extension of the expiration date
of the Revolving Facility and/or the final maturity date of the First Lien Term
Facility (and any Incremental First Lien Term Facility), in each case, subject
to affected First Lien Lender consent (but without the consent of any other
First Lien Lender or the Required Lenders).

 

B-27

 

  

 

The First Lien Credit Documents will permit the First Lien Administrative Agent,
with the consent of the Borrower only, to amend the First Lien Credit Documents
to incorporate the provisions of any Incremental First Lien Facility or
otherwise address any “MFN” requirement in the First Lien Credit Documents
without any First Lien Lender’s consent.

 

In addition, the First Lien Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement the First Lien Credit Documents to
cure any ambiguity, omission, defect or inconsistency, in each case, of a
technical or immaterial nature, without further action or consent of any other
party if the same is not objected to in writing by the Required Lenders to the
First Lien Administrative Agent within five business days following receipt of
notice thereof.

    Cost, Yield Protection, Breakage Costs and EU Bail-in: The First Lien Credit
Documents will contain customary protection provisions (a) protecting the First
Lien Lenders against increased costs or loss of yield resulting from changes in
reserve, capital adequacy, liquidity and other requirements of law and from the
imposition of or changes in certain withholding or other taxes (including with
respect to the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III, regardless of the date enacted, adopted, issued or implemented), (b)
indemnifying the First Lien Lenders for “breakage costs” incurred in connection
with, among other things, any prepayment of a LIBOR borrowing on a day prior to
the last day of an interest period with respect thereto, (c) permitting the
Borrower to replace a Lender who asserts such claim without premium or penalty
and (d) regarding EU Bail-in provisions.     Non-Consenting and Defaulting
Lenders: The First Lien Credit Documents will include customary provisions for
(i) replacing non-consenting First Lien Lenders in connection with amendments
and waivers and (ii) addressing “defaulting” First Lien Lenders, including,
without limitation, the provision of cash collateral, the suspension of voting
rights and rights to receive certain fees, and the termination or assignment of
commitments or First Lien Loans of defaulting First Lien Lenders.     Indemnity
and Expenses: The First Lien Credit Documents will provide that the First Lien
Administrative Agent, the First Lien Collateral Agent, the First Lien Lead
Arrangers, each Issuing Bank and the First Lien Lenders (and their respective
affiliates and their respective officers, directors, employees, agents, advisors
and other representatives) (each, an “indemnified person”) will be indemnified
for and held harmless against, any losses, claims, damages, liabilities or
expenses (but limited, in the case of legal fees and expenses, to the
reasonable, documented or invoiced out-of-pocket fees, disbursements and other
charges of one counsel to all indemnified persons taken as a whole and, solely
in the case of an actual or potential conflict of interest where the indemnified
person(s) affected by such conflict informs the Borrower of such conflict and
thereafter, retains their own counsel, one additional conflicts counsel to each
group of similarly affected indemnified persons taken as a whole, and (in either
case), one local counsel, one foreign counsel, and one regulatory counsel in
each relevant jurisdiction (which may be a single counsel for multiple
jurisdictions) to all (and/or each group of similarly affected) indemnified
persons (as applicable), joint or several, to which any such indemnified person
becomes subject to the extent arising out of, resulting from, or in connection
with, any action, claim or investigations in respect of the Transactions, the
First Lien Facilities or the use or the proposed use of proceeds thereof or any
of the transactions contemplated thereby, except to the extent they arise from
(a) the gross negligence, bad faith or willful misconduct of, or material breach
of the First Lien Credit Documents by, such indemnified person, in each case, as
determined by a court of competent jurisdiction in a final non-appealable
decision or (b) any dispute solely among the indemnified persons (other than any
claims against an indemnified person in its capacity as the First Lien
Administrative Agent or a First Lien Lead Arranger) and not arising out of any
act or omission of Holdings, the Borrower or any of their subsidiaries or
affiliates.

 

B-28

 

  

  In addition, whether or not the Closing Date occurs, the Borrower shall pay,
to the extent invoiced in reasonable detail at least two business days prior to
the Closing Date, on the Closing Date, and thereafter (or if the Closing Date
does not occur), promptly on demand (a) all reasonable, documented and invoiced
out-of-pocket expenses of the First Lien Lead Arrangers, the First Lien
Administrative Agent, the First Lien Collateral Agent and each Issuing Bank (but
limited, in the case of legal fees and expenses, to the reasonable, documented
and invoiced out-of-pocket fees, disbursements and other charges of one counsel
to all such person taken as a whole and, one local counsel, one foreign counsel
and one regulatory counsel in each relevant jurisdiction (which may be a single
counsel for multiple jurisdictions) to all such persons in connection with the
Transactions, the syndication of the First Lien Facilities, the preparation,
negotiation and administration of the First Lien Credit Documents and
amendments, modifications and waivers thereto (or proposed amendments,
modifications or waivers thereto), and (b) all reasonable, documented and
invoiced out of pocket expenses of the First Lien Lead Arrangers, the First Lien
Administrative Agent, the First Lien Collateral Agent, each Issuing Bank and the
First Lien Lenders (but limited, in the case of legal fees and expenses, to the
reasonable, documented and invoiced out-of-pocket fees, disbursements and other
charges of one counsel to all such persons taken as a whole and, solely in the
case of an actual or potential conflict of interest where such person(s)
affected by such conflict informs you of such conflict and thereafter, retains
their own counsel, one additional counsel to each group of similarly affected
persons taken as a whole, and (in either case), one local counsel, one foreign
counsel and one regulatory counsel in each relevant jurisdiction (which may be a
single counsel for multiple jurisdictions) to all such persons or each group of
similarly affected persons (as applicable) in connection with the enforcement of
the First Lien Credit Documents or protection or preservation of rights
thereunder.     Governing Law, Jurisdiction and Waiver of Jury Trial: New York
law shall govern the First Lien Credit Documents, except with respect to certain
security documents where applicable local law is necessary for enforceability or
perfection. The First Lien Credit Documents will provide that the Borrower and
the Guarantors will submit to the exclusive jurisdiction and venue of the
federal and state courts of the State of New York in the Borough of Manhattan
and appellate courts therefrom and shall waive any right to trial by jury.    
Counsel to the First Lien Lead Arrangers and First Lien Administrative Agent:
White & Case LLP.

 



B-29

 

 

Exhibit C

 

PROJECT atlas

$70.0 Million Second Lien Contingency Term Facility

 

Summary of Principal Terms and Conditions

 

Set forth below is a summary of the principal terms and conditions for the
Second Lien Contingency Term Facility (as defined below). Capitalized terms used
but not defined in this Exhibit C shall have the meanings set forth in the
commitment letter (including the exhibits thereto) to which this Exhibit C is
attached (the “Commitment Letter”).

 

Borrower: The Borrower under the First Lien Facilities.     Guarantors: The
Guarantors under the First Lien Facilities.     Second Lien Lead Arrangers: Each
of Macquarie Capital (USA) Inc. (“Macquarie Capital”) and Natixis, New York
Branch (“Natixis”) will act as a joint lead arranger and bookrunner under the
Second Lien Contingency Term Facility; and additional joint lead arrangers and
bookrunners in respect of the Second Lien Contingency Term Facility may be
appointed as, and to the extent, set forth in the Commitment Letter
(collectively, the “Second Lien Lead Arrangers”).     Second Lien Administrative
Agent and Second Lien Collateral Agent: Macquarie Capital Funding LLC
(“Macquarie Lender”) (or its designee) will act as administrative agent (the
“Second Lien Administrative Agent” and, together with the First Lien
Administrative Agent, the “Administrative Agents”) and collateral agent (the
“Second Lien Collateral Agent” and, together with the First Lien Collateral
Agents, the “Collateral Agents”) under the Second Lien Contingency Term
Facility.     Second Lien Lenders: Such banks, financial institutions and other
lenders (including Macquarie Lender and Natixis, collectively, the “Second Lien
Lenders”) selected by the Lead Arrangers in consultation with (and reasonably
acceptable to) the Borrower (but excluding any Disqualified Lenders).     Second
Lien Contingency Term Facility: A senior secured second lien term loan facility
in a principal amount equal to up to $70.0 million (plus at the Borrower’s
option, any additional amounts under the Second Lien Contingency Term Facility
to fund original issue discount and/or upfront fees on the Second Lien
Contingency Term Facility in connection with the exercise of the “Flex
Provisions” under the Fee Letter) (the “Second Lien Contingency Term Facility”,
and the loans thereunder, the “Second Lien Term Loans”); provided, that the
aggregate principal amount of the Second Lien Contingency Term Facility shall be
reduced pursuant to the SPAC Equity Adjustment Mechanism. The Second Lien Term
Loans will be made available to the Borrower in U.S. Dollars.

 

C-1

 

  

Incremental Second Lien Term Facilities: The Borrower will have the right from
time to time, on one or more occasions, to add one or more incremental term loan
facilities to the Second Lien Contingency Term Facility or increase commitments
under the Second Lien Contingency Term Facility or any then outstanding
incremental term loan facility (each, an “Incremental Second Lien Term
Facility”; the loans thereunder, the “Incremental Second Lien Term Loans”) in
minimum amounts to be set forth in the Second Lien Credit Documents and in an
aggregate principal amount not to exceed the sum of (A) the greater of (1) $62.0
million and (2) 100% of Adjusted EBITDA for the last four fiscal quarters of
Holdings for which financial statements have been delivered to (or were required
to have been delivered to) the Second Lien Administrative Agent (less amounts
utilized under the “free and clear basket” under clause (A) in the section
entitled “First Lien Incremental Facilities” in Exhibit B to the Commitment
Letter) (the “Shared Fixed Incremental Amount”) plus (B) an unlimited (the
“Incremental Second Lien Incurrence-Based Amount”) amount such that, giving pro
forma effect to the incurrence of such amount pursuant to this clause (B) only
(including the use of proceeds thereof) but, for the avoidance of doubt, without
giving pro forma effect to any amounts incurred simultaneously under clause (A)
above or clause (C) below (or amounts incurred simultaneously under the same
provisions of the “Incremental First Lien Facilities” section in Exhibit B), (x)
the Consolidated Secured Net Leverage Ratio shall be no greater than the Closing
Date Secured Net Leverage Ratio after giving effect to the Transactions or (y)
if incurred in connection with a permitted acquisition or other similar
permitted investment, the Consolidated First Lien Net Leverage Ratio immediately
prior to giving effect to such incurrence of indebtedness and any transactions
occurring in connection therewith, plus (C) any voluntary prepayments of the
Second Lien Contingency Term Facility prior to such time other than any such
voluntary prepayments (x) in respect of Incremental Second Lien Term Facility
incurred in reliance on clause (B) below or (y) to the extent financed with the
proceeds of long term debt; provided that, in the case of an Incremental Second
Lien Term Loan incurred to finance a Limited Condition Acquisition, compliance
with the foregoing leverage ratio may be determined, at the option of the
Borrower, as of the time of entry into the applicable definitive acquisition
agreement (as opposed to at the time of incurrence of such indebtedness) and
shall be calculated on a pro forma basis as of the most recent fiscal quarter
end for which financial statements have been delivered (or were required to have
been delivered) to the Second Lien Administrative Agent on or prior to the
signing of the applicable definitive acquisition agreement) (and with proceeds
from any such Incremental Second Lien Term Facility not being netted from
indebtedness for such calculation); provided further:

 

 (i)the Incremental Second Lien Term Facilities will rank pari passu in right of
payment and pari passu with respect to security with the other Second Lien
Contingency Term Facility;

 



C-2

 

 

 (ii)except with respect to an aggregate amount of Incremental Second Lien Term
Loans not greater than the Shared Fixed Incremental Amount (the “Maturity
Exception Amount”), no Incremental Second Lien Term Facility will have a final
maturity earlier than the maturity date of the then-existing Second Lien
Contingency Term Facility, and the weighted average life to maturity of each
Incremental Second Lien Term Facility shall be no shorter than the then
remaining weighted average life to maturity of the then-existing Second Lien
Contingency Term Facility;

 

 (iii)such Incremental Second Lien Term Facility shall not be (x) secured by any
lien on any asset of the Borrower, any Guarantor or any of their respective
subsidiaries that does not also secure the then outstanding Second Lien Term
Facilities or (y) guaranteed by any person other than Guarantors under the
Second Lien Contingency Term Facility;

 

 (iv)except with respect to (A) an aggregate amount of Incremental Second Lien
Term Loans not greater than the Shared Fixed Incremental Amount, (B) any amount
of the Incremental Second Lien Term Facility used to finance a permitted
acquisition or other similar permitted investment and (C) any amount of any
Incremental Second Lien Term Facility that matures more than one year after the
Second Lien Contingency Term Facility (collectively, the “MFN Exception
Amount”), if the Weighted Average Yield (as defined below) relating to any
Incremental Second Lien Term Facility incurred on or prior to the date that is
twelve months after the Closing Date exceeds the Weighted Average Yield relating
to the Second Lien Term Loans by more than 0.75%, the Weighted Average Yield
relating to the Second Lien Term Loans shall be adjusted to be equal to the
Weighted Average Yield relating to such series of Incremental Second Lien Term
Facility minus 0.75%;

 

 (v)(a) if the proceeds of such Incremental Second Lien Term Facility shall be
applied to consummate a Limited Condition Acquisition, (1) the representations
and warranties set forth in the Second Lien Credit Documents shall be true and
correct in all material respects (or, if qualified by materiality, in all
respects), provided that the accuracy of such representations and warranties may
be subject to customary “SunGard” or “certain funds” conditionality to the
extent agreed by the Second Lien Lenders providing such loans, (2) no default or
event of default shall exist at the time of the incurrence of such loans and
immediately after giving effect thereto; provided that the Lenders providing
such loans may instead require only that no default or event of default shall
exit at the time that the definitive acquisition agreement for such Limited
Condition Acquisition is entered into or the related irrevocable notice of
redemption is delivered and (3) on the date of incurrence thereof, both
immediately before and immediately after giving effect thereto, no payment or
bankruptcy event of default shall have occurred and be continuing or would
result therefrom, and (b) in any other case, (x) no default or event of default
shall exist on the date of incurrence thereof immediately before or immediately
after giving effect thereto and (y) the representations and warranties set forth
in the Second Lien Credit Documents shall be true and correct in all material
respects (or, if qualified by materiality, in all respects);

 



C-3

 

 

 (vi)Incremental Second Lien Term Loans shall share ratably in all voluntary and
mandatory prepayments of Second Lien Term Loans unless the lenders of such
Incremental Second Lien Term Loans elect to receive a lesser share of any such
prepayment; and

 

 (vii)except as otherwise required in preceding clauses (i) through (vi), all
other terms of such Incremental Second Lien Term Facility, if not consistent
with the terms of the existing Second Lien Contingency Term Facility, will be as
agreed between the Borrower and the lenders providing such Incremental Second
Lien Facility and shall be reasonably acceptable to the Second Lien
Administrative Agent; provided, the terms of any Incremental Second Lien Term
Facility (other than with respect to pricing, margin, maturity and/or fees or as
otherwise contemplated by any of clauses (i) through (vi) above) shall not be
materially more favorable (taken as a whole) to the lenders providing such
Incremental Second Lien Term Facility than such terms in the then-existing
Second Lien Contingency Term Facility, as reasonably determined by the Borrower
in good faith (except to the extent (x) such terms are reasonably acceptable to
the Second Lien Administrative Agent or added in the Second Lien Facilities for
the benefit of the Second Lien Lenders pursuant to an amendment thereto (with no
consent of the Second Lien Lenders being required) or (y) for terms applicable
only to periods after the latest final maturity date of the Second Lien
Facilities existing at the time of the incurrence of such Incremental Second
Lien Term Facility).

 

No existing Second Lien Lender will be required to participate in any such
Incremental Second Lien Term Facility without its consent.

 

C-4

 

 

As used herein, “Weighted Average Yield” means, with respect to any Second Lien
Term Loan or Incremental Second Lien Term Loan on any date of determination, the
weighted average yield to maturity (as determined in good faith by the Second
Lien Administrative Agent), in each case, based on the interest rate applicable
to such Second Lien Term Loan or Incremental Second Lien Term Loan on such date
(including any floor and margin) and giving effect to all upfront or similar
fees (including original issue discount where the amount of such discount is
equated to interest based on an assumed four-year life to maturity or, if the
actual maturity date falls earlier than four years, the lesser number of years)
payable with respect to such Second Lien Term Loan or Incremental Second Lien
Term Loan (but excluding such upfront or similar fees to the extent they
constitute commitment, arrangement or similar fees that are not distributed to
Second Lien Lenders generally).

 

For purposes of the foregoing, the Borrower may elect to use the Incremental
Second Lien Incurrence-Based Amount prior to the Shared Fixed Incremental Amount
and regardless of whether there is capacity under the Shared Fixed Incremental
Amount, and if the Shared Incremental Amount and the Incremental Second Lien
Incurrence-Based Amount are each available and the Borrower does not make an
election, the Borrower will be deemed to have elected to use the Incremental
Second Lien Incurrence-Based Amount first. The Borrower may reclassify, from
time to time, any portion of an Incremental Second Lien Term Facility incurred
under the Shared Fixed Incremental Amount as being incurred under the
Incremental Second Lien Incurrence-Based Amount if, on such day of
classification, the Borrower would satisfy the relevant incurrence criteria
noted above (the “Second Lien Reclassification Right”).

 

Limited Condition Acquisition: Substantially similar to the Limited Condition
Acquisition-related provisions contained in the First Lien Credit Documents with
appropriate modifications to reflect the structure of the Second Lien
Contingency Term Facility.

 

C-5

 

  

Second Lien Refinancing Facilities: The Second Lien Credit Documents will permit
the Borrower to refinance loans under the Second Lien Contingency Term Facility
(or any Incremental Second Lien Term Facility) from time to time, in whole or
part, with one or more new term facilities (each, a “Second Lien Refinancing
Term Facility”) incurred by the Borrower under the Second Lien Credit Documents
with the consent of the Borrower and the institutions providing such Second Lien
Refinancing Term Facility or with one or more additional series of senior
unsecured notes or loans incurred by the Borrower or senior secured notes or
loans incurred by the Borrower that will be secured by the Collateral on a pari
passu basis or by senior secured notes or loans incurred by the Borrower that
will be secured on a junior basis with the Second Lien Contingency Term
Facility, senior subordinated notes or loans, or subordinated notes or loans
(any such notes or loans, “Second Lien Refinancing Notes”), subject solely to
the following terms and conditions: (i) any Second Lien Refinancing Facility or
Second Lien Refinancing Notes shall not be in a principal amount that exceeds
the amount of loans and commitments so refinanced, plus accrued and unpaid
interest thereon, and fees, expenses, commissions, underwriting discounts and
premiums payable in connection therewith, (ii) in the case of secured Second
Lien Refinancing Term Facilities or Second Lien Refinancing Notes, customary and
reasonably satisfactory intercreditor agreements are entered into or the joinder
of the representatives of such Second Lien Refinancing Facilities or Second Lien
Refinancing Notes to the Intercreditor Agreement pursuant to the terms thereof,
(iii) subject to clause (x) below, any Second Lien Refinancing Term Facility or
Second Lien Refinancing Notes do not mature prior to the maturity date of, or
have a shorter weighted average life than, loans under the Second Lien
Contingency Term Facility or the Incremental Second Lien Term Facility, as
applicable, being refinanced, (iv) no subsidiary of Holdings is a guarantor with
respect to any Second Lien Refinancing Term Facility or Second Lien Refinancing
Notes unless such subsidiary is a Guarantor which shall have previously or
substantially concurrently guaranteed the Second Lien Contingency Term Facility
that remains outstanding after such refinancing, (v) any Second Lien Refinancing
Term Facilities or Second Lien Refinancing Notes are not secured by any assets
not previously securing the Second Lien Contingency Term Facility unless such
assets substantially concurrently secure the Second Lien Contingency Term
Facility that remains outstanding after such refinancing, (vi) the terms and
conditions of such Second Lien Refinancing Term Facility or Second Lien
Refinancing Notes (excluding pricing and optional prepayment or redemption terms
or covenants or other provisions applicable only to periods after the latest
maturity date of the loans and commitments) reflect terms and conditions at the
time of incurrence or issuance not materially more favorable to the lenders or
holders providing such Second Lien Refinancing Term Facility or Second Lien
Notes, as reasonably determined in good faith by the Borrower, than those
applicable to the facility being so refinanced (except for covenants and other
provisions applicable only to periods after the latest final maturity date of
any facility under the Second Lien Credit Documents remaining outstanding after
giving effect to the incurrence or issuance of such Second Lien Refinancing
Facility or Second Lien Refinancing Term Notes) except to the extent (x) such
terms are reasonably acceptable to the Second Lien Administrative Agent or added
in the Second Lien Facilities for the benefit of the Second Lien Lenders
pursuant to an amendment thereto (with no consent of the Second Lien Lenders
being required) or (y) for terms applicable only to periods after the latest
final maturity date of the Second Lien Facilities existing at the time of the
incurrence of such Second Lien Refinancing Term Facility or Second Lien
Refinancing Notes), (vii) any Second Lien Refinancing Term Facility shall share
ratably (and not more than ratably) in any voluntary or mandatory prepayments of
the Second Lien Contingency Term Facility unless (a) the Borrower and the
lenders in respect of such Second Lien Refinancing Term Facility elect lesser
prepayments or (b) such Second Lien Refinancing Term Facility is not pari passu
in right of payment and security (in which case such prepayments shall be on a
junior basis), (viii) delivery of customary certificates, legal opinions and
other customary documents and customary information as reasonably requested by
the Second Lien Administrative Agent, (ix) if the indebtedness being refinanced
was (A) contractually subordinated to the Second Lien Contingency Term Facility
in right of payment, such Second Lien Refinancing Facility or Second Lien
Refinancing Notes shall be contractually subordinated to the Second Lien
Contingency Term Facility on at least the same basis, (B) contractually
subordinated to the Second Lien Contingency Term Facility or Second Lien
Refinancing Notes in right of security, such Second Lien Refinancing Facility
shall be contractually subordinated in right of security to the Second Lien
Contingency Term Facility on at least the same basis or be unsecured, or (C)
unsecured, such Second Lien Refinancing Facility or Second Lien Refinancing
Notes shall be unsecured and (x) if any such Second Lien Refinancing Facility or
Second Lien Refinancing Notes is not pari passu in right of payment to and
security with the Second Lien Contingency Term Facility, it does not (1) mature
prior to the date that is 91 days after the maturity date of the Second Lien
Contingency Term Facility (or, if later, any later maturity date for any Second
Lien Contingency Term Facility then in effect) or have a weighted average life
less than the weighted average life of the Second Lien Contingency Term Facility
(or any later maturing Second Lien Contingency Term Facility then in effect)
plus 91 days and (2) have mandatory prepayment, redemption or offer to purchase
events more onerous to the Borrower (as reasonably determined in good faith by
the Borrower) than those set forth in the Second Lien Contingency Term Facility
(and shall otherwise be subject to the terms of the Second Lien Contingency Term
Facility).

 

C-6

 

  

Second Lien Credit Documents: The definitive documentation for the Second Lien
Contingency Term Facility, including the Intercreditor Agreement (the “Second
Lien Credit Documents” and, together with the First Lien Credit Documents, the
“Facilities Documentation”) shall be substantially consistent with the First
Lien Credit Documents, with appropriate changes to reflect the terms set forth
herein (giving effect to the “Flex Provisions” of the Fee Letter), second lien
status of the Second Lien Contingency Term Facility and the absence of a
revolving facility.     Purpose/Use of Proceeds:

Second Lien Contingency Term Facility: Proceeds of the Second Lien Contingency
Term Facility, together with the proceeds of the First Lien Term Facility and
the SPAC Equity Contribution, will be used to fund the Transactions and the
Transaction Costs.

 

Incremental Second Lien Term Facilities: Proceeds will be available for working
capital and general corporate purposes, including Permitted Acquisitions, other
permitted investments, capital expenditures, associated costs and expenses,
permitted restricted payments or any other transaction permitted under the
Second Lien Credit Documents.

 

Availability:

Second Lien Contingency Term Facility: The Second Lien Contingency Term Facility
will be available in U.S. dollars in a single drawing on the Closing Date.
Amounts borrowed under the Second Lien Contingency Term Facility that are repaid
or prepaid may not be reborrowed.

 

Incremental Second Lien Term Facilities: As agreed by the Borrower and the
lenders providing the Incremental Second Lien Term Facilities.

    Maturity: Eight years after the Closing Date. The Second Lien Credit
Documents will contain customary “amend and extend” provisions consistent with
those set forth in the First Lien Credit Documents.     Closing Date: The date
on which the borrowing under the Second Lien Contingency Term Facility is made
and the Acquisition is consummated (the “Closing Date”).     Amortization:
Payable at maturity (no required amortization).     Interest Rate:

All amounts outstanding under the Second Lien Contingency Term Facility will
bear interest at the Borrower’s option, at either (a) the reserve adjusted
Eurodollar Rate plus 8.25% per annum or (b) the Base Rate plus 7.25% per annum
(subject to adjustment as provided in the Fee Letter).

 

For purposes hereof:

 

“Base Rate” means the highest of (i) the Federal Funds Rate plus ½ of 1.00%,
(ii) the “U.S. Prime Lending Rate” published by The Wall Street Journal and
(iii) the Eurodollar Rate for an interest period of one month plus 1.00%.

 

“Base Rate Loans” means Second Lien Term Loans bearing interest based upon the
Base Rate.

 

“Eurodollar Rate” means the greater of (x) the reserve adjusted London Interbank
Offered Rate or a comparable or successor rate which rate is reasonably approved
by the Second Lien Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be reasonably designated by the Second Lien Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two business
days prior to the commencement of such interest period, for deposits in U.S.
Dollars (for delivery on the first day of such interest period) with a term
equivalent to such interest period and (y) 1.00%. The Precedent Documentation
will include the Administrative Agent’s customary London Interbank Offered Rate
replacement provisions in the event that the London Interbank Offered Rate is
discontinued (which, in any event, shall require providing five business days
prior notice to the Lenders and provide the Required Lenders with a right to
object to such replacement provisions within such five business day period).

 



C-7

 

 

 

“Eurodollar Loans” means Second Lien Term Loans bearing interest based upon the
Eurodollar Rate.

 

Overdue principal, interest and other amounts will accrue at a rate equal to the
otherwise applicable rate (or if no such rate is then applicable, then by
reference to the rate then applicable to Base Rate Loans) plus an additional
2.00% per annum, in each case, payable on demand.

    Interest Payments: Quarterly for Base Rate Loans; except as set forth below,
on the last day of selected interest periods (which shall be one, two, three and
six months (or, if available, twelve months or a period of less than one month
(in either case) with the consent of all affected Second Lien Lenders) for
Eurodollar Loans (and at the end of every three months, in the case of interest
periods of longer than three months); upon prepayment (to the extent accrued on
the amount being prepaid), in each case, payable in arrears and computed on the
basis of a 360-day year (365/366 day year with respect to Base Rate Loans the
interest rate on which is determined by reference to the “U.S. Prime Lending
Rate”); and on the applicable maturity date.     Voluntary Prepayments: The
Second Lien Contingency Term Facility may be prepaid in whole or in part without
premium or penalty (except for the Prepayment Premium (as defined below) as
applicable); provided Eurodollar Loans will be prepayable only on the last day
of the related interest period unless the Borrower pays any related breakage
costs. Voluntary prepayments of the Second Lien Contingency Term Facility, any
Incremental Second Lien Term Facility or Second Lien Refinancing Term Facility
will be applied to any future scheduled amortization payments of each such
tranche of Second Lien Term Loans as directed by the Borrower (or, in the
absence of such direction, in the direct order of maturity).     Mandatory
Prepayments: Subject to the termination of all commitments, and the prior
repayment in full in cash of all obligations (other than with First Lien
Declined Proceeds and customary contingent indemnity obligations for which no
claim has been made), under the First Lien Facilities, the Borrower shall make
the following mandatory prepayments (subject to basket amounts, thresholds,
carveouts and exceptions consistent with those set forth in the First Lien
Credit Documents and subject to the Facilities Documentation Principles):

 

1.Asset Sales: Prepayments in an amount equal to 100% (with step-downs to 50%
and 0% based upon the achievement of Consolidated Secured Net Leverage Ratios
equal to or less than 0.50x and 1.00x below the Closing Date Secured Net
Leverage Ratio, respectively (the “Asset Sale Prepayment Step-Downs”), and any
portion of the net cash proceeds not required to prepay the Second Lien Term
Loans or to be reinvested pursuant to this clause 1 shall be referred to as the
“Retained Asset Sale Proceeds”) of the net cash proceeds of the non-ordinary
course sale or other disposition of assets of Holdings, the Borrower or any
Restricted Subsidiaries (including insurance and condemnation proceeds
proceeds), in excess of an amount to be mutually agreed for each such individual
asset sale or disposition (or series of related asset sales or dispositions) and
an amount to be mutually agreed in the aggregate for any fiscal year, subject to
the right of the Borrower and its Restricted Subsidiaries, absent an event of
default then continuing, to reinvest (or commit to reinvest) such proceeds in
other assets (other than working capital assets) useful in the business of the
Borrower and its Restricted Subsidiaries within 365 days of receipt thereof (or,
if so committed to reinvest within such 365-day period, such 365-day period
shall extend by an additional 180-day period).

 



C-8

 

 

2.Incurrence of Indebtedness: Prepayments in an amount equal to 100% of the net
cash proceeds received from the incurrence of indebtedness by Holdings, the
Borrower or any of its Restricted Subsidiaries, other than indebtedness
expressly permitted under the Second Lien Credit Documents (other than in
respect of Second Lien Refinancing Facilities and Second Lien Refinancing
Notes).

 

3.Excess Cash Flow: Prepayments in an amount equal to 50% (with step-downs to
25% and 0% based upon the achievement of Consolidated Total Net Leverage Ratios
that equal to or less than 0.50x and 1.00x below the Closing Date Total Net
Leverage Ratio, respectively) of “excess cash flow” (to be defined on a basis to
be mutually agreed and in a manner consistent with the First Lien Credit
Documents) for each fiscal year (beginning with the fiscal year ending December
31, 2020; provided, however, if the Closing Date occurs after January 1, 2020,
the initial payment shall be in respect of the period from the Closing Date
through and including December 31, 2020); provided, the amount of any excess
cash flow prepayment may, at the Borrower’s option, be reduced dollar-for-dollar
by the amount of voluntary prepayments or repurchases of loans under the First
Lien Term Facility, Second Lien Contingency Term Facility, any Incremental
Second Lien Term Facility, any Incremental First Lien Term Facility, any pari
passu Second Lien Refinancing Term Facility and the Revolving Facility (in the
case of the Revolving Facility, to the extent accompanied by a permanent
corresponding reduction of the relevant commitment) paid from internally
generated cash during such fiscal year or at any time prior to the date on which
such excess cash flow payment would otherwise be required to be made (but, in
the case of any such prepayment made pursuant to the “Borrower” buy-back
provisions, shall be limited to the actual amount of cash used to make such
payment and only if the applicable prepayment offer was made to all applicable
Second Lien Lenders).

 

C-9

 

  

All mandatory prepayments above will be applied, subject to payment, if
applicable, of the Prepayment Premium below, to prepay the Second Lien Term
Loans, any Incremental Second Lien Term Loans, any term loans under any pari
passu Second Lien Refinancing Term Facility and, to the extent provided below,
any other secured term indebtedness incurred on a pari passu basis with the
Second Lien Term Loans (to the extent a mandatory prepayment or offer to prepay
such term indebtedness is required thereunder) on a pro rata basis (unless the
lenders under any such Incremental Second Lien Term Facility, Second Lien
Refinancing Term Facility or such other pari passu indebtedness have elected a
lesser prepayment).

 

Any Second Lien Lender may elect not to accept any mandatory prepayment made
pursuant to paragraph (1) or (3) above (such declined payment, the “Second Lien
Declined Proceeds”). Any such Second Lien Declined Proceeds may be retained by
the Borrower (such declined payment, the “Declined Proceeds”), and will increase
the Available Amount Basket.

 

Prepayment Premium: All optional prepayments and all mandatory prepayments in
respect of incurrences of indebtedness and sales (directly or indirectly) of all
or substantially all of the assets (or capital stock) of the Borrower and its
Restricted Subsidiaries, and any Repricing Event (as defined in Exhibit B to the
Commitment Letter but modified for Second Lien Term Loans and to eliminate any
of the carve-outs and exceptions to a Repricing Event set forth in Exhibit B to
the Commitment Letter) with respect to, the Second Lien Contingency Term
Facility (including in connection with the replacement or repayment of any
Second Lien Lender who does not consent to any Repricing Event) will be subject
to a prepayment premium (the “Prepayment Premium”) equal to (i) if such
prepayment is made, or Repricing Event occurs, on or prior to the first
anniversary of the Closing Date, 2.00% of the Second Lien Term Loans prepaid or
subject to such Repricing Event and (ii) if such prepayment is made or,
Repricing Event occurs, after the first anniversary of the Closing Date but on
or prior to the second anniversary of the Closing Date, 1.00% of the Second Lien
Term Loans prepaid or subject to such Repricing Event. No Prepayment Premium
shall apply after the second anniversary of the Closing Date.     Security: Same
as the collateral provisions contained in the First Lien Credit Documents, with
appropriate modifications to reflect the second lien status of the Second Lien
Contingency Term Facility.     Intercreditor Arrangements: The priority of the
security interest and related creditor rights among the First Lien Facilities
and the Second Lien Contingency Term Facility will be set forth in the
Intercreditor Agreement.     Representations and Warranties: Consistent with the
First Lien Credit Documents subject to appropriate modifications to reflect the
second lien status of the Second Lien Term Loans.

 

C-10

 

  

Covenants:

A. Financial Covenant: None.

 

B. Affirmative Covenants: Consistent with the First Lien Credit Documents
subject to appropriate modifications to reflect the second lien status of the
Second Lien Term Loans.

 

C. Negative Covenants: The negative covenants shall be consistent with the
negative covenants contained in the First Lien Credit Documents, except that (a)
appropriate modifications will be made to reflect the second lien status of the
Second Lien Term Loans, (b) there will be a customary anti-layering covenant and
(c) dollar and corresponding grower “baskets” (but not ratios) for the negative
covenants under the Second Lien Credit Documents will be sized with cushions
that are 25% greater than the corresponding dollar “baskets” under the First
Lien Credit Documents.

    Events of Default: Substantially similar to the events of default provisions
contained in the First Lien Credit Documents, with appropriate modifications to
reflect the second lien status of the Second Lien Contingency Term Facility;
provided that (a) the materiality dollar thresholds shall have a 25% cushion to
the corresponding dollar thresholds under the First Lien Facilities and (b) the
Second Lien Credit Documents shall not include a cross default to the First Lien
Facilities or any other material indebtedness defaulted solely as a result of a
default under the First Lien Facilities but shall include a cross acceleration
and cross payment default to the First Lien Facilities and any other such
indebtedness.     Conditions Precedent to Borrowings and Issuances on the
Closing Date: The availability of the Second Lien Facilities on the Closing Date
with respect to the Acquisition will be conditioned only upon the satisfaction
(or waiver in writing by the Commitment Parties) of the conditions precedent set
forth in Exhibit D to the Commitment Letter, subject to the Certain Funds
Provision.     Assignments and Participations: Substantially similar to the
First Lien Credit Documents.     Amendments and Waivers: Substantially similar
to the First Lien Credit Documents.     Cost, Yield Protection, Breakage Costs
and EU Bail-in: Consistent with the First Lien Credit Documents.    
Non-Consenting and Defaulting Lenders: Substantially similar to the First Lien
Credit Documents.     Indemnity and Expenses: Consistent with the First Lien
Credit Documents.     Governing Law, Jurisdiction and Waiver of Jury Trial:
Consistent with the First Lien Credit Documents.     Counsel to the Second Lien
Lead Arrangers and Second Lien Administrative Agent: White & Case LLP.

 

 

 



C-11

 

 

Exhibit D

Project Atlas

 

Conditions Precedent

 

The availability of the Facilities on the Closing Date shall be subject solely
to the satisfaction (or waiver by the Commitment Parties in writing) of only the
following conditions (subject to the Certain Funds Provision (as defined below))
on or prior to the Expiration Date. Capitalized terms used but not defined
herein have the meanings set forth in the Commitment Letter to which this
Exhibit D is attached and in Exhibits A, B and C thereto.

 

1. Subject to the Certain Funds Provision, each Credit Party to be party thereto
shall have executed and delivered the First Lien Credit Documents and, if
applicable, the Second Lien Credit Documents, including the Intercreditor
Agreement (collectively, the “Credit Documents”) on terms consistent with the
Commitment Letter and the Commitment Parties shall have received:

 

a.customary closing certificates (with evidence of incumbency, authority and
charter documents) and good standing certificates, lien search results, a
customary borrowing notice, customary evidence of insurance and customary legal
opinions; and

 

b.a solvency certificate substantially in the form of Annex I attached hereto,
from the chief financial officer of the Borrower (or other authorized financial
officer thereof reasonably acceptable to the Commitment Parties), dated the
Closing Date, certifying that upon giving effect to the Transactions, the
Borrower and its subsidiaries, on a consolidated basis, are solvent.

 

2. Substantially concurrently with the initial fundings contemplated by the
Commitment Letter, (a) Holdings shall have received (x) the SPAC Equity
Contribution in the aggregate amount of at least $100.0 million and (y) the
Minimum Equity Amount (of which at least $100 million will consist of the SPAC
Equity Contribution referred to in the foregoing clause (x)), (b) the BCP Equity
Rollover and the Target Equity Rollover shall have occurred and (c) the
Refinancing shall have occurred (with all applicable related liens and
guarantees to be released and terminated or customary provisions therefor made).

 

3. Substantially concurrently with the initial fundings contemplated by the
Commitment Letter, the Acquisition shall have been or shall be consummated in
accordance with the terms and conditions of the Acquisition Agreement, as from
time to time waived, amended, supplemented or otherwise modified, other than any
such waiver, amendment, supplement, consent or other modification thereto that,
individually or in the aggregate, is materially adverse to the interests of the
Lenders or the Lead Arrangers unless the Lead Arrangers shall have consented
thereto; provided that (i) any decrease in the purchase price shall not be
deemed to be materially adverse to the interests of the Lenders or the Lead
Arrangers if such decrease is allocated, first, to reduce the SPAC Equity
Contribution to an amount not less than the greater of (x) the Minimum Equity
Amount and (y) $100.0 million and, thereafter, as a reduction to the First Lien
Term Facility and the Second Lien Contingency Term Facility, on a
dollar-for-dollar basis, and with the allocation of such reduction as between
the First Lien Term Facility and/or the Second Lien Contingency Term Facility to
be at the Commitment Parties’ sole discretion and (ii) any increase in the
purchase price shall not be deemed to be materially adverse to the Lenders or
the Lead Arrangers if such increase is funded solely by an increase in the SPAC
Equity Contribution; provided further, (A) any change in the definition of
“Material Adverse Effect” in the Acquisition Agreement shall be deemed to be
materially adverse to the interests of the Lenders and the Lead Arrangers and
(B) any purchase price adjustment (including any working capital adjustment)
expressly contemplated by the Acquisition Agreement (as originally in effect)
shall not be considered an amendment, waiver, supplement, consent or other
modification of the Acquisition Agreement.

 



D-1

 

 

4. Since December 31, 2018, there has been no Material Adverse Effect (as
defined in the Acquisition Agreement as in effect on the date hereof).

 

5. The Commitment Parties shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows (i)
of the SPAC for its fiscal year ended December 31, 2018 and for its fiscal year
ending December 31, 2019 to the extent that the Closing Date occurs on or after
March 31, 2020 and (ii) of the Target for the three prior fiscal years ended at
least 90 days before the Closing Date and (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
the SPAC and the Target for any subsequent fiscal quarter ended at least 45 days
prior to the Closing Date.

 

6. The Commitment Parties shall have received a pro forma consolidated balance
sheet and related pro forma consolidated income statements of Holdings and its
subsidiaries as of the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period for which financial statements of
the Target have been delivered pursuant to paragraph 5 above, prepared giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of the pro forma balance sheet) or as of the beginning of such
period (in the case of the pro forma income statement), which need not be
prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R)) (such
pro forma financial statements, together with the financial statements referred
to in paragraph 5 above, the “Required Financial Information”).

 

7. Each Administrative Agent shall have received, (x) at least three business
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act,
in each case, to the extent requested of the Borrower by the Commitment Parties
at least ten days prior to the Closing Date and (y) at least three business days
prior to the Closing Date, with respect to the Borrower to the extent that it
qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation and requested of
the Borrower by the Commitment Parties at least ten days prior to the Closing
Date.

 

8. Payment of all expenses then due by the Credit Parties to the Commitment
Parties and the Lenders in connection with the financing contemplated hereby
(which amounts may be offset against the proceeds of the Facilities), to the
extent invoiced at least two business days prior to the Closing Date, and all
fees required to be paid on the Closing Date pursuant to the Fee Letter shall
have been paid, or shall be paid substantially concurrently with the initial
borrowing under the Facilities (which amounts may be offset against the proceeds
of the Facilities).

 

9. Subject to the Certain Funds Provision, each Administrative Agent shall have
received the following: (a) a guarantee and security agreement relating to the
Facilities, prepared in accordance with the Facilities Documentation Principles,
and executed by the Credit Parties, pursuant to which a guaranty is given, and a
lien is granted on the Collateral, in favor of each applicable Administrative
Agent for the benefit of the First Lien Lenders and Second Lien Lenders, as the
case may be, under the Facilities and each such Administrative Agent is
authorized to file customary UCC-1 financing statements with respect thereto,
(b) certificates representing the certificated capital stock (to the extent
certificated for purposes of the UCC and to the extent required to be pledged in
accordance with Exhibit B of the Commitment Letter) of the Borrower and its
subsidiaries and (c) all other documents and estimates required to create and
perfect the respective Collateral Agent’s security interest in the Collateral.

 



D-2

 

 

10. The Acquisition Agreement Representations (as defined below) shall be true
and correct to the extent required by the Certain Funds Provision and the
Specified Representations (as defined below) shall be true and correct in all
material respects on and as of the Closing Date, except in the case of any
Specified Representation which expressly relates to a given date or period, in
which case, such representation and warranty shall be true and correct in all
material respects as of the respective date or for the respective period, as the
case may be); provided that to the extent that any of such representations and
warranties are qualified by or subject to a materiality, “material adverse
effect”, “material adverse change” or similar term or qualification, such
representations and warranties shall be true in all respects.

 

11. The Lead Arrangers shall have been afforded a period (the “Marketing
Period”) of not less than 15 consecutive business days (ending no later than the
business day immediately prior to the Closing Date) commencing upon their
receipt from (or on behalf of) the Borrower or the SPAC of (a) notice of the
amount of the Buyer Stock Redemption, (b) information of a type customarily
required to be delivered by a borrower in connection with, and necessary for the
preparation of, a Confidential Information Memorandum and (c) the Required
Financial Information to syndicate the Facilities; provided that (x) November
27, 2019 and November 29, 2019 shall not be considered Business Days for
purposes of such period, (y) if the Marketing Period shall not have been
completed by August 16, 2019, then it shall not commence until September 4, 2019
and (z) if the Marketing Period shall not have been completed by December 20,
2019, then it shall not commence until January 6, 2020.

 

Notwithstanding anything in the Commitment Letter, the Fee Letter, the Credit
Documents or any other letter agreement or other undertaking concerning the
financing of the Transactions contemplated hereby to the contrary, (a) the only
representations and warranties, the accuracy of which shall be a condition to
availability of the Facilities on the Closing Date, shall be (i) such of the
representations and warranties made by the Seller and/or the Target with respect
to the Target and its subsidiaries and their respective businesses (including
the ownership of the equity interests of the Target by the Seller) in the
Acquisition Agreement as are material to the interests of the Lenders, but only
to the extent that the SPAC, Acquisition Co. or their affiliates have the right
to terminate its or their obligations under the Acquisition Agreement or to
decline to consummate the Acquisition as a result of a breach of such
representations or warranty in the Acquisition Agreement (the “Acquisition
Agreement Representations”) and (ii) the Specified Representations, and (b) the
terms of the Credit Documents shall be in a form such that they do not impair
availability of the Facilities on the Closing Date if the conditions set forth
in this Exhibit D are satisfied (it being understood that, to the extent any
collateral (including the creation or perfection of any security interest)
referred to in the Term Sheets is not or cannot be provided or perfected on the
Closing Date (other than the grant and perfection of security interests (i) in
assets with respect to which a lien may be perfected solely by the filing of a
financing statement under the Uniform Commercial Code or (ii) in certificated
capital stock of the Borrower and subsidiary Guarantors with respect to which a
lien may be perfected by the delivery of a stock certificate (to the extent
required by the Term Sheets), then the provision of any such collateral shall
not constitute a condition precedent to the availability of the Facilities on
the Closing Date, but may instead be provided within 90 days after the Closing
Date (or such longer period as the Administrative Agents may agree in their sole
discretion) pursuant to customary arrangements. For purposes hereof, “Specified
Representations” means the representations and warranties referred to in the
Term Sheets and set forth in the Credit Documents relating to legal existence,
qualification, good standing and power and authority of the Credit Parties (as
it relates to due authorization, execution, delivery and performance of the
Credit Documents) and due authorization, execution and delivery of the Credit
Documents by the Credit Parties party thereto and the enforceability of the
Credit Documents against the Credit Parties party thereto, no conflicts of the
Credit Documents with organizational documents of the Credit Parties party
thereto as they relate to the entering into and performance of the Credit
Documents, the provision of Guarantees and granting of security interest in the
collateral, creation, validity, perfection and priority of liens under the
security documents (subject to the limitations set forth in the immediately
preceding sentence), Investment Company Act, solvency as of the Closing Date
(after giving effect to the Transactions) of the Borrower and its subsidiaries
on a consolidated basis (solvency to be determined in a manner consistent with
the manner in which solvency is determined in the solvency certificate attached
hereto as Annex I), Federal Reserve margin regulations, Beneficial Ownership
Certification, Patriot Act, OFAC, FCPA and other anti-corruption, anti-bribery,
anti-terrorism and sanctions laws. This paragraph, and the provisions herein,
shall be referred to as the “Certain Funds Provision”.

D-3

 

 

Annex I

 

Form of Solvency Certificate

 

[     ], 201[_]

 

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
[    ] of the [First Lien][Second Lien] Credit Agreement, dated as of [     ]
(as amended, restated, amended and restated, supplemented and/or otherwise
modified, the “Credit Agreement”), by and among [     ] (the “Borrower”), [
    ] (“Holdings”), the lending institutions from time to time parties thereto
and [     ], as the Administrative Agent. Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.

 

I, [     ], the [Chief Financial Officer / other senior financial officer] of
the Borrower, in that capacity only and not in my individual capacity, DO HEREBY
CERTIFY on behalf of the Borrower that as of the date hereof, and based upon
facts and circumstances as they exist as of the date hereof, that:

 

1. For purposes of this certificate, the terms below shall have the following
definitions:

 

(a) “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Borrower and its subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

(b) “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Borrower and its subsidiaries
taken as a whole are sold with reasonable promptness in an arm’s-length
transaction under present conditions for the sale of comparable business
enterprises insofar as such conditions can be reasonably evaluated.

 

(c) “Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Borrower and its subsidiaries taken as
a whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

(d) “Will be able to pay their Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Borrower and
its subsidiaries on a consolidated basis taken as a whole will have sufficient
assets and cash flow to pay their Liabilities as those liabilities mature or (in
the case of contingent Liabilities) otherwise become payable, in light of
business conducted or anticipated to be conducted by the Borrower and its
subsidiaries as reflected in the projected financial statements and in light of
the anticipated credit capacity.

 

(e) “Do not have Unreasonably Small Capital”

 

The Borrower and its subsidiaries on a consolidated basis taken as a whole after
consummation of the Transactions is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern for the period
from the date hereof through the Term Loan Maturity Date.

 

[Solvency Certificate]

 



 

 

 

2. Based on and subject to the foregoing, I hereby certify on behalf of the
Borrower that immediately after giving effect to the consummation of the
Transactions, it is my opinion that (i) the Fair Value of the assets of the
Borrower and its subsidiaries on a consolidated basis taken as a whole exceeds
their Liabilities, (ii) the Present Fair Salable Value of the assets of the
Borrower and its subsidiaries on a consolidated basis taken as a whole exceeds
their Liabilities; (iii) the Borrower and its subsidiaries on a consolidated
basis taken as a whole do not have Unreasonably Small Capital; and (iv) the
Borrower and its subsidiaries taken as a whole will be able to pay their
Liabilities as they mature.

 

3. In reaching the conclusions set forth in this Certificate, the undersigned
(i) has made such investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by the Borrower and its subsidiaries after
consummation of the transactions contemplated by the Credit Agreement, (ii) has
reviewed the Credit Agreement and the financial statements referred to therein
and (iii) in the undersigned’s capacity as [Chief Financial Officer], is
familiar with the financial condition of the Borrower and its subsidiaries.

 

[Remainder of Page Intentionally Left Blank]

 

[Solvency Certificate]

 

 

 

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

  [                                   ]         By:                            
Name:     Title:  [Chief Financial Officer / other senior financial officer]

 

 

 



 

 

